

ASSET PURCHASE AGREEMENT


THIS ASSET PURCHASE AGREEMENT (this “Agreement”) is entered into as of 11:59
p.m., Atlanta, Georgia time, April 30, 2014 (the “Effective Date”) by and among
ACSH URGENT CARE OF GEORGIA, LLC, a Georgia limited liability company (“Buyer”),
and CORRECTMED, LLC, a Delaware limited liability company, CORRECTMED LOCUST
GROVE, LLC, a Georgia limited liability company and CORRECTMED SCOTT, LLC, a
Georgia limited liability company (collectively, “Sellers”), TRIAGE HOLDING,
INC., a Georgia corporation (“Triage”) and CARLO A. MUSSO, M.D. (“Owner”).
Triage, Owner and each of the Sellers are referred to herein, collectively, as
the “Seller Parties.”


A.    CorrectMed Locust Grove, LLC and CorrectMed Scott, LLC each operate an
urgent care and occupational medicine business (collectively, the “Business”)
from leased premises located at 4861 Bill Gardner Parkway, Locust Grove,
Georgia, 30248 (the “Locust Grove Center”) and 1418 Scott Boulevard, Decatur,
Georgia, 30030 (the “Scott Center” and together with the Locust Grove Center,
the “Centers”);


B.    CorrectMed, LLC employs and leases certain individuals to perform
professional and nonprofessional services at the Centers.


C.    Sellers desire to sell and assign to Buyer, and Buyer desires to purchase
and assume from Sellers, certain assets and liabilities used in the operation of
the Business, on the terms and subject to the conditions described in this
Agreement.


NOW, THEREFORE, in consideration of the premises and mutual promises made
herein, and in consideration of the representations, warranties and covenants
contained herein, the parties agree as follows:


Article 1
SALE AND PURCHASE


1.1    Purchased Assets. Subject to the terms and conditions of this Agreement,
Seller Parties shall sell, assign, transfer, convey and deliver to Buyer, and
Buyer shall purchase from Seller Parties, all of Seller Parties’ right, title
and interest in and to the following assets (collectively, the “Purchased
Assets”):

1



--------------------------------------------------------------------------------





(a)All tangible and intangible property used or held for use in the operation of
the Business, whether or not such property is located at the Centers, including
all furniture, fixtures, instruments, inventory, office supplies, medical
supplies, signage, leasehold improvements, general equipment, medical equipment,
computer hardware, computer software, telecommunications equipment, telephone
and fax numbers, post office boxes, advertising and marketing materials,
business plans and other items of tangible and intangible personal property
owned by Sellers or, to the extent assignable, leased or licensed by Sellers,
together with any express or implied warranty by the manufacturer, sellers or
lessor of any item or component part thereof, to the extent such warranties may
be assigned without consent or any requisite consent is obtained, and all
maintenance records and other documents related thereto (which property shall
include, by way of illustration and without limitation all property described in
Schedule 1.1(a));
(b)All cash and cash equivalents;
(c)All accounts receivable attributable to goods sold (including Pharmaceutical
Inventory (as defined in Section 1.1(e)) or services rendered in the operation
of the Business prior to the Closing Date (the “Accounts Receivable”), whether
proceeds from the Accounts Receivable are to be deposited, transferred or paid
to a lockbox, deposit account, or any other account under the control of any
Seller Party or their Affiliates (as defined in Section 2.15(a);
(d)All books and records, including all information relating to the medical
history, examination, diagnosis or treatment of any patient treated in the
operation of the Business (the “Patient Records”), of Seller Parties created or
maintained in connection with the Business whether stored in hard copy,
electronic or any other medium; provided that the Patient Records shall be
transferred and assigned in accordance with the provisions set forth in Section
4.3;
(e)All prescription drugs, devices and other items of inventory the ownership of
which is reserved to licensed individuals or entities (the “Pharmaceutical
Inventory”), which shall be transferred in accordance with the provisions set
forth in Section 4.3;
(f)To the extent assignable, all permits, licenses, approvals, certificates,
consents and other authorizations by any governmental authority issued to or
held by Sellers and pertaining to the Purchased Assets, the Centers or the
Business including those listed on Schedule 1.1(f) (the “Permits”);
(g)To the extent assignable, all contracts, leases, licenses, purchase orders,
commitments, or other binding arrangements of any of the Seller Parties relating
to the Business, whether written or oral, and all rights therein and thereunder
(the “Contracts”), that are designated by Buyer prior to Closing on
Schedule 1.1(g) (the “Assumed Contracts”);
(h)All intellectual property, web pages, URLs, blogs, social media pages and
accounts, email addresses, domain names, websites and content contained therein
that does not make use of any part of the Licensed Property and as listed on
Schedule 1.1(h);

2



--------------------------------------------------------------------------------



(i)All advance payments, prepayments, prepaid expenses, and deposits made by
Sellers relating to the Purchased Assets, the Centers or the Business; and
(j)All goodwill associated with the Business, the Centers and the Purchased
Assets.
1.2    Excluded Assets. Notwithstanding anything in this Agreement to the
contrary, the following assets, properties, contracts, agreements, rights and
interests of Seller Parties (collectively, the “Excluded Assets”) are excluded
from the Purchased Assets and shall remain the property of Seller Parties after
Closing:
(a)    All employee benefit plans of Seller Parties and all assets attributable
thereto;
(b)    Seller Parties’ corporate seals, organizational documents, minute books,
stock books, tax returns, and all other books of account or other records having
to do with the corporate organization of Seller Parties;
(c)    Seller Parties’ tax identification numbers and provider numbers;
(d)    All Contracts related to the Business to which any Seller Party is a
party and which are not among the Assumed Contracts;
(e)    All amounts owed to the Seller Parties from DICOM Solutions, Inc. or any
of its Affiliates relating to the installation of X-Ray equipment; and
(f)    All rights that accrue or will accrue to Seller Parties under this
Agreement and any other agreement, instrument or certificate executed and
delivered in connection with the transactions contemplated by this Agreement
(collectively, the “Transaction Documents”).
1.3    Assumed Liabilities. Buyer shall assume, pay, fulfill, perform or
otherwise discharge when due and in accordance with the applicable terms, the
following debts, liabilities, obligations, expenses, taxes, contracts or
commitments of Seller Parties whether the same are known or unknown, choate or
inchoate, disclosed or undisclosed, matured or unmatured, accrued, absolute or
contingent (“Liabilities”) relating to the Business or the Purchased Assets
(collectively, the “Assumed Liabilities”):
(a)    All Liabilities relating to or arising from any of the Assumed Contracts,
but only to the extent such Liabilities do not relate to or arise from (i) a
breach or failure to perform when due any of the terms of the Assumed Contracts
prior to the Closing Date or (ii) any action, omission or occurrence taking
place prior to the Closing Date;  
(b)    The trade accounts payable existing and not overdue as of the Closing
Date, incurred by Sellers in the ordinary course of operating the Business,
consistent with past practice and which are set forth on Schedule 1.3(b) (the
“Accounts Payable”);
(c)    All Liabilities personally guaranteed by Owner, which Liabilities are set
forth on Schedule 1.3(c) (the “Guaranteed Liabilities”); and

3



--------------------------------------------------------------------------------



(d)    All Liabilities for accrued but unused sick, personal and vacation days
of Sellers’ employees named on the Retained Worker List (as defined in Section
4.2(a)) as of the Closing Date, which Liabilities are set forth on Schedule
1.3(d) (the “PTO Accrual”).
1.4    Retained Liabilities. Buyer shall not assume, and Seller Parties shall
pay, perform and discharge when due, any and all Liabilities of any Seller Party
(including any Liability arising under this Agreement) other than the Assumed
Liabilities (collectively, the “Retained Liabilities”). If any of the Retained
Liabilities is not timely paid, or if Buyer determines that Seller Parties’
failure to pay any such Retained Liability will impair or impede Buyer’s conduct
of the Business or otherwise adversely affect Buyer or the Business, then Buyer
or any of its Affiliates may elect, at any time on or after the Closing Date, to
make such payments directly to the party to whom payment is due. Upon making
such payment and in addition to any other rights or remedies Buyer may have in
this Agreement at law or in equity, Buyer may seek direct reimbursement from any
Seller Party for the full amount of such payment. Without limiting the
generality of the foregoing, the following Liabilities of Seller Parties (to the
extent not among the Assumed Liabilities) shall constitute Retained Liabilities:
(a)    Liabilities of any type whatsoever (whether in tort, contract or
otherwise) relating to or arising from actions, omissions or occurrences taking
place prior to the Closing Date (except for the Accounts Payable), including
with respect to the provision of (or failure to provide) professional medical or
health care services;
(b)    Liabilities existing as of the Closing Date under any Contract (including
any Assumed Contract), whether or not such Contract has been disclosed to Buyer
and whether such Liability relates to any breach or failure to perform when due
any term of such Contract;
(c)    Liabilities for indebtedness of any of the Seller Parties, including (i)
indebtedness for borrowed money, whether or not evidenced in writing and whether
secured, or unsecured, (ii) obligations under conditional sale or other title
retention agreements relating to purchased property, (iii) capital lease
obligations, (iv) guarantees of any such indebtedness referred to in clauses
(i)-(iii) of any other individual or entity;
(d)    Liabilities relating to any trade accounts payable of Seller Parties
other than the Accounts Payable;
(e)    Liabilities relating to or arising from the Excluded Assets;
(f)    Liabilities for federal, state or local income, excise, sales, use,
property, franchise or other taxes, including all Liabilities for the payment of
any taxes imposed by law on any Seller Party arising at any time from or by
reason of the transactions set forth in this Agreement and the other Transaction
Documents (collectively, the “Transactions”);
(g)    Liabilities for all compensation and employee benefits to any Service
Provider (as defined in Section 2.15(a)) including unpaid payroll expenses,
bonuses, sick, personal or vacation time, earned or accrued prior to Closing
Date other than the PTO Accrual;

4



--------------------------------------------------------------------------------



(h)    Liabilities arising from any Seller Party’s failure to provide timely
notice or to obtain any third-party consent required prior to or in connection
with the execution and delivery of any Transaction Document or the consummation
of any of the Transactions;
(i)    Liabilities resulting from any violation (or alleged violation) by any
Seller Party of any law, statute, code, ordinance, regulation or rule, including
any of the Health Care Laws (as defined in Section 2.9), of any court or other
governmental authority of competent jurisdiction and authority, at any time that
relate to or arise from the Purchased Assets, the Centers or the operation of
the Business prior to the Closing Date; and
(j)    Liabilities, damages, obligations, overpayments, false claims, penalties,
fines, assessments, repayments, recoupments, offsets, recoveries, adjustments or
similar liabilities of Sellers due or that may become due to any federal or
state governmental agency, commercial insurer, employer, patient or any other
third party that relate to or arise from the provision of, billing for, or
failure to provide professional medical or health care services prior to the
Closing Date.
1.5    Purchase Price. The aggregate consideration for the sale, assignment,
transfer and delivery of the Purchased Assets, subject to the prorations and
adjustments described herein, is $2,680,000 (as adjusted, the “Purchase Price”).
The Purchase Price shall be paid as follows:
(a)    At Closing, Buyer shall pay to Sellers by wire transfer of immediately
available funds an amount calculated as follows (the “Cash Purchase Price”): (i)
the Purchase Price, minus (ii) the PTO Accrual, minus (iii) the initial
principal balance of the Note (as defined in Section 1.5(b)). The amounts to be
paid, and the accounts to which payment is to be made pursuant to this Section
1.5(a) shall be as set forth in Schedule 1.5(a).
(b)    The amount of $500,000, as may be adjusted pursuant to Sections 1.6 and
6.9 after Closing, shall be paid at Closing by delivery of a promissory note
executed by Buyer in favor of Sellers in substantially the form attached as
Exhibit A (the “Note”). Simple interest shall accrue on the outstanding
principal balance of the Note at the rate of five percent (5%) per annum. The
outstanding balance of principal and interest shall be paid, in full, on the
one-year anniversary of the Closing Date.
1.6    Purchase Price Adjustment. The Purchase Price shall be adjusted in
accordance with the provisions set forth in this Section 1.6.
(a)    The following terms shall have the meanings ascribed thereto for purpose
of this Agreement:
(i)    “Buyer’s Variance” means the absolute value of the difference between the
Resolution Accountants' determination of the Disputed Amounts and the Buyer’s
determination of the Disputed Amounts as set forth in the Post-Closing
Statement.
(ii)    “Closing Working Capital” means the Current Assets minus Current
Liabilities, determined as of the Closing Date.

5



--------------------------------------------------------------------------------



(iii)    “Current Assets” means the cash and cash equivalents plus the portion
of the Accounts Receivable that are aged not more than 60 days, each determined
as of the Closing Date in accordance with GAAP, applied in a manner consistent
with that used to prepare the 2013 Year-End Financial Statements (as defined in
Section 2.11).
(iv)    “Current Liabilities” means the Accounts Payable and the current portion
of any long-term debt included among the Assumed Liabilities, determined in
accordance with GAAP, applied in a manner consistent with that used to prepare
the 2013 Year-End Financial Statements.
(v)    “GAAP” means United States generally accepted accounting principles in
effect from time to time.
(vi)    “Seller Parties’ Variance” means the absolute value of the difference
between the Resolution Accountants' determination of the Disputed Amounts and
the Seller Parties' determination of the Disputed Amounts as set forth in the
Objection Statement.
(vii)    “Target Working Capital” means $168,941, which represents the Current
Assets minus the Current Liabilities, each calculated using the balances set
forth in the 2013 Year-End Financial Statements.
(viii)    “Working Capital Adjustment” means the conclusive and binding
post-closing adjustment to the Purchase Price, determined in accordance with the
terms of this Section 1.6, and calculated as the difference between the Target
Working Capital and the Closing Working Capital.
(b)    Within 60 days after the Closing Date, Buyer shall prepare and deliver to
Seller Parties a statement (the “Post-Closing Statement”) setting forth Buyer’s
calculation of the Closing Working Capital (the “Post-Closing Calculation”) and
an unaudited balance sheet for the Business as of the Closing Date (without
giving effect to the Transactions), each prepared in accordance with GAAP,
applied in a manner consistent with that used to prepare the 2013 Year-End
Financial Statements.

6



--------------------------------------------------------------------------------



(c)    For 30 days after Buyer’s delivery of the Post-Closing Statement (the
“Review Period”), Buyer shall provide Seller Parties and their respective
accounting representatives reasonable access to the pre-Closing books and
records of the Business to confirm or object in good faith to the Post-Closing
Calculation, provided that Seller Parties’ shall provide Buyer adequate advanced
written notice to avoid any disruption or interference with Buyer’s operation of
the Business. Seller Parties may object to the Post-Closing Calculation by
delivering a written statement (the “Objection Statement”) to Buyer setting
forth Seller Parties’ objections in reasonable detail, indicating for each
disputed item, the amount and the basis for Seller Parties’ disagreement with
such item. If Seller Parties fails to deliver the Objection Statement before the
expiration of the Review Period, the Post-Closing Calculation shall be the
Working Capital Adjustment. If Seller Parties deliver the Objection Statement
before the expiration of the Review Period, Buyer and Seller Parties shall
negotiate in good faith to resolve such objections within 30 days after the
delivery of the Objection Statement (the “Resolution Period”). If such
objections are so resolved within the Resolution Period, the Post-Closing
Calculation with such modifications as may be agreed in writing by Buyer and
Seller Parties, shall be the Working Capital Adjustment.
(d)    If Seller Parties and Buyer fail to reach an agreement with respect to
all matters set forth in the Objection Statement before the expiration of the
Resolution Period, then any amounts remaining in dispute (the “Disputed
Amounts”) shall be submitted for resolution to the office of an impartial
nationally recognized firm of independent certified public accountants mutually
agreeable to the parties (the “Resolution Accountants”). The Resolution
Accountants, acting as experts and not arbitrators, shall resolve only the
matters relating to the Disputed Amounts and shall make adjustments to the
Post-Closing Calculation as they deem necessary to calculate the Closing Working
Capital. Buyer and Seller Parties hereby waive any conflicts of interest arising
from the engagement of the Resolution Accounts. All adjustments shall be made by
the Resolution Accountants without regard to materiality. The Resolution
Accountants shall resolve the Disputed Amounts as soon as practicable, but in
any event within 30 days after engagement by Buyer and Seller Parties. Upon
resolution by the Resolution Accountants, the resolved Disputed Amounts together
with all other amounts and items previously agreed upon in the Post-Closing
Calculation shall comprise the Working Capital Adjustment.
(e)    Upon final determination of the Working Capital Adjustment, the
then-existing principal balance of the Note shall be adjusted by an amount equal
to the Working Capital Adjustment. If the Working Capital Adjustment is a
positive number, the then-existing principal balance of the Note shall be
increased by an amount equal to the Working Capital Adjustment. If the Working
Capital Adjustment is a negative number, the then-existing principal balance of
the Note shall be decreased by an amount equal to the Working Capital
Adjustment. The adjustment to the Note shall be effective for all purposes as of
(i) the date the Post-Closing Statement is delivered if no Objection Statement
is timely delivered by Seller Parties, and (ii) the date all disputes concerning
the Post-Closing Calculation are finally resolved (whether or not by the
Independent Accountant) if an Objection Statement is timely delivered. Any Note
adjustment made pursuant to this Section 1.6 shall be treated as an adjustment
to the Purchase Price by Buyer and Seller Parties for federal and state income
tax purposes.

7



--------------------------------------------------------------------------------



1.7    Prorations. At Closing, Buyer and Seller Parties shall prorate, as of the
Closing Date, all taxes, real estate and personal property lease payments and
all other expenses (regardless when due) relating to or arising from the
operation or ownership of the Business, the Centers, and the Purchased Assets
prior to the Closing Date and not satisfied by Sellers on or prior to the
Closing Date. Unless the actual amount to be prorated is immediately available,
such expenses shall be apportioned between Sellers and Buyer based on the number
of days of the applicable tax or billing period up to the Closing Date and the
number of days of such period after the Closing Date. Notwithstanding the
foregoing, the Retained Liabilities shall be the exclusive obligation and
liability of Seller.
1.8    Allocation of Purchase Price. The Purchase Price shall be allocated among
the Purchased Assets for all purposes in the manner set forth in Schedule 1.8.
Buyer shall prepare and furnish an initial proposal of the purchase price
allocation at least ten days prior to Closing. Thereafter, Buyer and Seller
Parties shall cooperate in good faith to resolve any disputes concerning the
purchase price allocation prior to Closing. Upon the agreement of the parties,
Buyer and Seller Parties shall make all appropriate tax and other filings,
including but not limited to IRS Form 8594, on a basis consistent with such
allocation. No party shall take any position (whether in audits, tax returns or
otherwise) inconsistent with such allocation unless required to do so by
applicable law.
1.9    Closing. The purchase and sale of the Purchased Assets and the assumption
of the Assumed Liabilities (“Closing”) shall occur at a mutually agreed upon
date and time, at the offices of Baker, Donelson, Bearman, Caldwell & Berkowitz,
PC, 420 20th Street North, Birmingham, AL 35203 (whether in person, through the
delivery on or prior to Closing of originally executed documents or scanned
copies of originally executed documents to the satisfaction of both parties);
provided that all conditions precedent and other matters required to be
completed as of Closing, including those identified in Article 5, have been or
will be completed on such date. Closing shall be deemed to occur and shall be
effective as of 12:01 a.m., Dallas, Texas time on the date the Closing occurs
(the “Closing Date”). All events occurring at Closing shall be deemed to occur
simultaneously.
1.10    Seller Parties’ Closing Deliveries. At Closing, Seller Parties shall
deliver, or cause to be delivered, to Buyer:
(a)    A Bill of Sale in substantially the form of Exhibit B, duly executed by
each of the Seller Parties;
(b)    A counterpart to a Consulting Agreement, duly executed by Owner in
substantially the form attached as Exhibit C (the “Consulting Agreement”);
(c)    A counterpart to a License Agreement, duly executed by each Seller Party
that owns any interest in any trademarks, trade names, business names, service
marks, mascots, emblems, logos, letterheads, trade secrets or copyrights
relating to or used in connection with the Business (the “Licensed Property”) in
substantially the form attached as Exhibit D (the “License Agreement”);

8



--------------------------------------------------------------------------------



(d)    A counterpart to an Assignment and Assumption Agreement, duly executed by
Seller Parties (the “Assignment Agreement”) in substantially the form of Exhibit
E;
(e)    An assignment, assumption and amendment of the lease agreement for each
of the Centers in a form acceptable to Buyer, duly executed by the applicable
landlord and the applicable Seller Parties that are party to such lease;
(f)    A duly executed counterpart to a Noncompetition and Confidentiality
Agreement by and among Buyer and each of the Seller Parties (the “Noncompetition
Agreement”), in substantially the form of Exhibit F;
(g)    A Closing Certificate in substantially the form of Exhibit G (a “Closing
Certificate”) certifying that, among other things, all of the representations,
warranties, covenants and agreements of Seller Parties contained in this
Agreement are true, correct and not breached as of the Closing Date;
(h)    Evidence reasonably satisfactory to Buyer of the release of all liens,
security interests, conditions, claims, charges, or restrictions of any kind
relating to or encumbering the Purchased Assets or the Business (but excluding
the Permitted Liens (as defined in Section 2.5) and as set forth on Schedule
1.10(h) (the “Liens”);
(i)    Copies of all consents, authorizations, waivers, and approvals from all
governmental and other third parties (under any Contract or otherwise) necessary
for Seller Parties to execute, deliver and perform their obligations under this
Agreement and the other Transaction Documents and to consummate the
Transactions, each of which is set forth on Schedule 1.10(i);
(j)    Copies of such officers’ certificates, good standing certificates,
corporate approval documents, incumbency certificates and other customary
closing documents as Buyer may reasonably request; and
(k)    Evidence satisfactory to Buyer confirming that the average number of
patients per day treated at the Centers in the 12-month period ending within
five days prior to the Closing Date is at least 90% of the average number of
patients treated at the Centers during the same period in the immediately
preceding 12-month period. For purposes of determining the average number of
patients in the preceding sentence, all patients whose treatment was covered in
whole or in part by a federal or state government program (i.e., Medicare,
Medicaid, TRICARE, etc.) shall be disregarded.
1.11    Buyer’s Closing Deliveries. At Closing, Buyer shall deliver to Seller
Parties:
(a)    The Cash Purchase Price;
(b)    The Note, duly executed by Buyer;
(c)    A duly executed counterpart to the Consulting Agreement;
(d)    A duly executed counterpart to the License Agreement;

9



--------------------------------------------------------------------------------



(e)    A duly executed counterpart to the Assignment Agreement.
(f)    A duly executed counterpart to the Noncompetition Agreement; and
(g)    A Closing Certificate certifying that, among other things, all of the
representations, warranties, covenants and agreements of Buyer contained in this
Agreement are a true, correct and not breached as of the Closing Date.
1.12    Nonassignable Contracts and Authorizations. If any Assumed Contract is
not capable of being assigned or transferred without the consent or waiver of a
third party (including a governmental authority), and such consent or waiver has
not been given, or if such assignment or transfer or attempted assignment or
transfer would constitute a breach thereof or a violation of any law, decree,
order, regulation or other governmental edict, this Agreement shall not
constitute an assignment or transfer thereof, or an attempted assignment or
transfer of any such Assumed Contract. Notwithstanding the foregoing, Seller
Parties shall be responsible for and shall take any and all commercially
reasonable action, at their sole expense, to obtain the consent, approval or
waiver of any third party required to assign or transfer an Assumed Contract to
Buyer.
ARTICLE 2
REPRESENTATIONS AND WARRANTIES OF SELLER PARTIES


Each Seller Party, jointly and severally, makes the following representations
and warranties to Buyer:


2.1    Organization; Qualification. Except for Owner, each Seller Party (a) is
duly organized or incorporated, as applicable, validly existing and in good
standing under the laws of the state in which it was organized or incorporated,
and (b) is qualified to do business and is in good standing in either the State
of Georgia or the State of Delaware, as applicable, and in each other
jurisdiction in which the nature of the Business or the character of its assets
make such qualification necessary. Sellers have all requisite power and
authority to own, operate, lease and license, as the case may be, the Purchased
Assets, and to operate the Business as presently conducted.
2.2    Ownership. Owner is the sole owner of Triage, and Triage is the sole
owner of each of Sellers. Except for the securities owned by Triage, there are
no issued or outstanding securities, profit-sharing interests or voting
interests of any of the Sellers, or any agreements, warrants or options to
purchase or acquire any portion of the Business, any portion of the Purchased
Assets or any securities in Sellers. Owner has an active and unencumbered
license to practice medicine in the State of Georgia.
2.3    Authority. Seller Parties have all requisite power and authority to
execute, deliver and perform their respective obligations under each of the
applicable Transaction Documents and to consummate the Transactions. The
execution and delivery of, and performance under, the Transaction Documents and
the consummation of the Transactions have been duly authorized by the
appropriate persons and governing bodies of the Seller Parties, as applicable,
and no other action, approval or consent on the part of any of the Seller
Parties or any third party is necessary to

10



--------------------------------------------------------------------------------



consummate the Transactions or to execute, deliver or perform Seller Parties’
obligations set forth in the Transaction Documents.
2.4    Execution and Binding Effect. This Agreement has been duly and validly
executed and delivered by Seller Parties and constitutes, and the other
Transaction Documents upon execution and delivery by Seller Parties, as the case
may be, will constitute (assuming, in each case, the due and valid
authorization, execution and delivery thereof by the other party thereto),
legal, valid and binding obligations of Seller Parties, as applicable,
enforceable against such party or parties in accordance with their respective
terms except as such enforceability may be limited by applicable law or
equitable principles.
2.5    Purchased Assets. The Purchased Assets and the Licensed Property include
all of the tangible and intangible assets used or held for use in the operation
of the Business. The Purchased Assets are in good operating condition and
repair, and are adequate for the uses to which they are being put, and neither
the Centers nor any item of tangible personal property among the Purchased
Assets is in need of maintenance or repairs except for ordinary, routine
maintenance and repairs that are not material in nature or cost. Seller Parties
have good, clear, indefeasible, valid and marketable title to, a valid leasehold
interest in, or a valid and enforceable license or right to use, as the case may
be, the Purchased Assets, and at Closing Buyer will acquire good and marketable
title to, a valid leasehold interest in, or a valid and enforceable license or
right to use, as the case may be, the Purchased Assets and the Licensed
Property, free and clear of all Liens other than those described on Schedule 2.5
(the “Permitted Liens”).
2.6    Consents and Approvals. Except as set forth in Schedule 1.10(i), no
consent, approval, waiver, authorization or other action of or by any
governmental or other third party, is required to execute, deliver or perform
the obligations under the Transaction Documents or to consummate the
Transactions, including the purchase, sale and transfer of the Purchased Assets.
2.7    Litigation. Except as set forth in Schedule 2.7, there is no action,
lawsuit, administrative proceeding, condemnation, arbitration, investigation or
other proceeding (each, a “Legal Proceeding”) pending, threatened against or
affecting any Seller Party, the Purchased Assets, the Centers or the Business,
at law or in equity, before any court, administrative or arbitrative panel, or
governmental or regulatory agency or authority, and no basis for any Legal
Proceeding exists that could affect any Seller Party, the Purchased Assets, the
Centers or the Business.
2.8    Contracts. Schedule 2.8 contains the party names, effective date and a
brief description of each Contract (whether written or oral), each of which has
been delivered to Buyer (to the extent in writing) or disclosed and described in
reasonable detail to Buyer (to the extent oral). Except as otherwise indicated
on Schedule 2.8, (a) all of the Contracts are valid, binding and enforceable in
accordance with their respective terms and are in full force and effect, (b) no
default or alleged default by Seller Parties or any other party to the Contracts
exists, and no event or condition has occurred which with notice or lapse of
time, or both, would constitute a default under any of the Contracts, and (c) no
Seller Party has any indication of the intention of any party to the Contracts
to cancel, terminate or amend any of the Contracts or reason to believe any such
action is contemplated by any such party.

11



--------------------------------------------------------------------------------



2.9    Compliance With Laws. With respect to the Centers, the Purchased Assets,
the Business, and Service Providers, Seller Parties are in compliance with all
applicable state and federal laws, ordinances, regulations, rules, orders,
injunctions, decrees or other requirements of any court or federal, state,
county, municipal or other governmental department, commission, board, bureau,
agency or instrumentality (including, without limitation, civil rights laws,
fire codes, confidentiality laws, record and document maintenance laws, zoning
ordinances, building, occupancy and use restrictions, and public and
occupational health and safety codes), including all applicable state and
federal health care laws, rules, regulations, ordinances and orders
(collectively, the “Health Care Laws”), including those relating to the payment
or receipt of illegal remuneration, (such as 42 U.S.C. § 1320a-7b(b) (the
“Anti-Kickback Statute”), 42 U.S.C. 1395nn (the “Stark Law”), 42 U.S.C.
§ 1320a-7a, 42 U.S.C. § 1320a-7b(a), 42 U.S.C. § 1320a-7b(c), the administrative
False Claims Act (42 U.S.C. § 1320a-7b(a)), the Civil False Claims Act (31
U.S.C. § 3729, et seq.), the Health Insurance Portability and Accountability Act
of 1996 (42 U.S.C. § 1320d, et seq.) (“HIPAA”) ownership custody and retention
of the Patient Records and the Pharmaceutical Inventory, the splitting of
medical fees with nonlicensed persons, and the supervision of and delegation of
authority to advanced practice nurses, nurse practitioners, and physician
assistants. Except as described in Schedule 2.9, no Seller Party has received
any notice of (a) any violation of any such laws, ordinances, regulations,
rules, orders, injunctions, decrees or other requirements within the last six
(6) years, or (b) any pending (or present intent of any governmental agency or
authority to pursue any) inspection or audit relating to any such laws,
ordinances, regulations, rules, orders, injunctions, decrees or other
requirements.
2.10    Environmental Matters. No action or omission by or on behalf of any
Seller Party has resulted in any Seller Party’s or the Centers’ material
noncompliance with any applicable statutes, laws, rules, regulations and binding
governmental determinations relating to environmental, health and safety matters
(including, without limitation, those relating to toxic or hazardous
substances), including, without limitation, the Clean Air Act, the Clean Water
Act, the Solid Waste Management Act (as amended by the Resource Conservation and
Recovery Act), the Comprehensive Environmental Response, Compensation and
Liability Act (as amended by the Superfund Amendments and Preauthorization Act),
the Emergency Planning and Community Right-to-Know Act, the Toxic Substances
Control Act and the Occupational Safety and Health Act. To Seller Parties’
knowledge, no conditions or circumstances exist with respect to the Centers, the
Business or the Purchased Assets that could give rise to any remedial action
under, or impose any liability on Seller Parties or Buyer with respect to, any
statute, law, rule, regulation or binding governmental determination regarding
any environmental, health or safety matters.
2.11    Financial Condition. Schedule 2.11 contains consolidated, audited
financial statements of Sellers consisting of the balance sheet of the Business
as of December 31 for each of the years 2011, 2012 and 2013 and the current
year-to-date, and the related statements of income and cash flow for each such
period (collectively, the “Year-End Financial Statements”). Within fifteen (15)
days after the close of each calendar month after the Effective Date and before
the Closing Date, Sellers shall prepare and deliver unaudited financial
statements consisting of a balance sheet and the related statement of profit and
loss as of the end of each such calendar month (the “Interim Financial
Statements” and together with the Year-End Financial Statements, the “Financial
Statements”). The Financial Statements (a) fairly present in all material
respects, in

12



--------------------------------------------------------------------------------



accordance with GAAP, applied on a consistent basis (except as may be indicated
in the related notes and schedules thereto), the financial position of Sellers
as of the respective dates thereof and the results of operations of Seller for
the respective periods therein, and (b) are and will be true, complete and
correct in all material respects as of the respective dates and for the
respective periods above stated.
2.12    Undisclosed Liability. No Liability exists affecting the Business, the
Centers or the Purchased Assets other than (a) as reflected on the balance sheet
included in the most recent Financial Statements and (b) which constitutes an
Account Payable incurred after the date of the most recent Interim Financial
Statement.
2.13    Accounts Receivable. The Accounts Receivable (a) have arisen from bona
fide transactions involving the sale of goods or the rendering of services in
the ordinary course of Seller Parties’ operation of the Business, consistent
with past practice; (b) constitute only valid, undisputed claims of Seller not
subject to claims of set-off or other defenses or counterclaims; and (c) subject
to a reserve for bad debts shown on the Interim Financial Statements or, with
respect to Accounts Receivable arising after the date of the most recently
submitted Interim Financial Statements, on the accounting records of the
Business, are collectible in full within 90 days after billing. The reserve for
bad debts shown on the Interim Financial Statements or, with respect to Accounts
Receivable arising after the date of the most recently submitted Interim
Financial Statements, on the accounting records of the Business, have been
determined in accordance with GAAP, consistently applied, subject to normal
year-end adjustments and the absence of disclosures normally made in footnotes.
2.14    Patient Volume. The average number of patients treated at the Centers
per day over the twelve month period reflected in the 2013 Year-End Financial
Statements is [***] ([***] at the Locust Grove Center and [***] at the Scott
Center).
2.15    Service Providers.
(a)    Schedule 2.15(a) contains (i) a current, correct and complete list of the
names of all individuals and entities employed or engaged (as independent
contractors) by Seller Parties in connection with the Business (collectively,
the “Service Providers”); (ii) a summary of each Service Provider’s current
compensation rate, along with any annual bonus, additional compensation or other
benefits (whether current or deferred) promised, accrued, or payable to each
such Service Provider for services rendered or to be rendered through the period
ending as of the Closing Date and an explanation of the applicable formula or
calculation method used to arrive at such bonus or additional compensation; and
(iii) a list of all Service Providers that have given notice to any Seller Party
of a present intention to terminate such Service Provider’s relationship with
the applicable Seller Party. Seller Parties have delivered to Buyer copies of
all written agreements between any Seller Party or any of their Affiliates and
any Service Provider as of the Closing Date and all employee or contractor
manuals, materials, policies, procedures and work-related rules applicable to
employees or independent contractors providing services to the Business. For
purpose of this Agreement, the term “Affiliate” shall have the meaning set forth
in Rule 12b-2 of the regulations promulgated under the Securities Exchange Act
of 1934, as amended.

13



--------------------------------------------------------------------------------



(b)    All employees are employed on an “at will” basis, and no Seller Party is
a party to any oral (express or implied) or written employment agreements,
consulting agreements, or other agreements that contains any severance or
termination pay obligations. Each Service Provider has been correctly classified
and treated (for withholding and all other purposes) as an employee or
independent contractor, as the case may be, and no Service Provider classified
by any Seller Party as an independent contractor is entitled to overtime,
benefits, or compensation of any kind, under any benefit plan of any Seller
Party. Each employee classified as “exempt” from overtime under the Fair Labor
Standards Act and any applicable state laws governing wages, hours, and overtime
pay has been properly classified as such, and each non “exempt” employee has
been properly classified in accordance therewith and has been paid overtime
wages consistent with applicable law. There are no actions pending or, to the
knowledge of Seller Parties, threatened against any Seller Party by or with any
governmental authority or arbitrator in connection with the employment of any
current or former Service Provider, including any claim relating to unfair labor
practices, employment discrimination, harassment, retaliation, equal pay, wage
and hours or any other employment related matter arising under applicable laws.
2.16    Absence of Certain Changes. Except as set forth on Schedule 2.16, since
the date of the most recent Year-End Financial Statements, Seller Parties have
operated the Business in the ordinary course, consistent with past practice and
except as set forth on Schedule 2.16, Seller Parties have not:
(a)    Paid any expense (including any capital expenditure) or incurred any
Liability relating to the Business (other than for professional services
rendered in connection with the Transactions) in excess of $5,000 or which could
reasonably be expected to exceed $5,000, other than in the ordinary course of
operating the Business, consistent with past practice;
(b)    Sold, transferred or contracted to sell or transfer any Purchased Asset,
other than in the ordinary course of operating the Business, consistent with
past practice;
(c)    Mortgaged, pledged or subjected to any lien, charge or other encumbrance
any of the Purchased Assets or the equity of any Seller Party;
(d)    Except for normal annual increases consistent as to timing and amount
with past practice, granted, paid, or promised to pay any bonus or increase in
the salary or rate of pay of any Service Provider;
(e)    Except for the Transaction Documents, entered into any contract or
transaction other than in the ordinary course of operating the Business,
consistent with past practice;
(f)    Authorized, declared, or paid any dividends or distributions, in cash or
in kind, or otherwise transferred any assets to any Seller Party or any third
party on account of rights in or to securities of Sellers;
(g)    Issued any shares, membership interests or other securities,
profit-sharing interest or voting interest in any Seller Party, or any
agreements, warrants or options to purchase or acquire any equity interest in
any Seller Party; or

14



--------------------------------------------------------------------------------



(h)    Experienced, and Seller Parties do not reasonably expect to experience,
any damage, destruction, loss (whether or not covered by insurance) or other
material adverse change (including the loss or termination of any patient,
customer or supplier) that had or may have, individually or in the aggregate, a
material adverse effect on the Purchased Assets, the Business, the Centers or
the financial condition of any Seller Party.
2.17    Taxes. Each Seller Party has timely filed all tax returns required to be
filed by it in the past three (3) years and timely made all payments of taxes,
including any interest, penalty or addition thereto, (whether or not reflected
on any such tax return) with respect to income taxes, real and personal property
taxes, sales taxes, use taxes, employment taxes, excise taxes and all other
taxes due and payable on or before the Closing Date. All such tax returns are
complete and accurate in all respects and each properly reflects the
transactions consummated and the relevant taxes for the periods covered by such
tax returns in accordance with applicable tax law. No Seller Party has any
outstanding tax liability, except for taxes attributable to the portion of the
tax year immediately preceding the Closing Date, which tax is not yet due and
payable. No Seller Party has received any notice that any tax deficiency or
delinquency has been asserted against or in connection with the Business, the
Centers or the Purchased Assets. There are no pending or threatened audits
relating to taxes of any Seller Party, and no Seller Party is currently the
beneficiary of any waiver of any statute of limitations in respect of taxes nor
of any extension of time within which to file any tax return or to pay any tax
assessment or deficiency. There are no Liens relating to taxes on or threatened
against any of the Purchased Assets, the Centers or the Business. All taxes
required by law to have been withheld or collected by Sellers have been timely
withheld or collected and, to the extent required, have been timely remitted to
the proper governmental authority. No Seller Party has been a party to any tax
allocation or sharing agreement or a member of any affiliated group of
corporations filing a consolidated federal income tax return.
2.18    Clinical Trials. During the period Sellers have operated the Business,
no clinical trials or research procedures or studies involving patients have
been performed at the Centers.
2.19    Brokers. No broker, finder or investment banker is entitled to any
brokerage, finder's or other fee or commission in connection with the
transactions contemplated by this Agreement or any other Transaction Document
based upon arrangements made by or on behalf of any Seller Party.
2.20    No Misrepresentations. The representations and warranties made by Seller
Parties in this Agreement are true, complete and correct in all respects as of
the Effective Date and the Closing Date. No representation or warranty by any
Seller Party in this Agreement (including the statements made in the Schedules
to this Agreement) or any other Transaction Document contains any untrue
statement of a material fact, or omits to state a material fact necessary to
make the statements contained herein or therein, in light of the circumstances
in which they are made, not misleading.
2.21    Knowledge. Certain of the representations set forth in this Agreement
are qualified by Seller Parties’ “knowledge.” For purposes of this Agreement,
Seller Parties’ “knowledge” shall mean the knowledge of each Seller Party and
their respective officers, directors, members, stockholders and any of their
respective Affiliates after due and reasonable inquiry, and Seller Parties shall
be responsible for all facts which each Seller Party and their respective
officers, directors,

15



--------------------------------------------------------------------------------



members, stockholders and all of their respective Affiliates know or should have
known as a result of such inquiry.
ARTICLE 3
REPRESENTATIONS AND WARRANTIES OF BUYER


Buyer makes the following representations and warranties to Seller Parties:


3.1    Organization. Buyer is a limited liability company duly organized,
validly existing and in good standing under the laws of the State of Georgia.
3.2    Authority. Buyer has all requisite power and authority to execute,
deliver and perform its obligations under each of the applicable Transaction
Documents and to consummate the Transactions. The execution and delivery of, and
performance under, the Transaction Documents and the consummation of the
Transactions have been duly authorized by Buyer, and no other action, approval
or consent on the part of Buyer or any third party is necessary to consummate
the Transactions or execute, deliver or perform Seller Parties’ obligations set
forth in the Transaction Documents.
3.3    Execution and Binding Effect. This Agreement has been duly and validly
executed and delivered by Buyer and constitutes, and upon execution and delivery
by Buyer the other Transaction Document to which Buyer is a party will
constitute (assuming, in each case, the due and valid authorization, execution
and delivery thereof by the other party thereto), legal, valid and binding
obligations of Buyer, enforceable against Buyer in accordance with their
respective terms except as such enforceability may be limited by applicable law
or equitable principles.
3.4    Brokers. No broker, finder or investment banker is entitled to any
brokerage, finder's or other fee or commission in connection with the
transactions contemplated by this Agreement or any other Transaction Document
based upon arrangements made by or on behalf of Buyer.
3.5    No Misrepresentations. The representations and warranties made by Buyer
in this Agreement are true, complete and correct in all respects as of the
Effective Date and the Closing Date. No representation or warranty by Buyer in
this Agreement or any other Transaction Document contains any untrue statement
of a material fact, or omits to state a material fact necessary to make the
statements contained herein or therein, in light of the circumstances in which
they are made, not misleading.
ARTICLE 4
COVENANTS


4.1    Access to Information; No Waiver. For separate consideration, the receipt
and sufficiency of which is acknowledged by Seller Parties, from the Effective
Date until Closing, Seller Parties shall (a) afford Buyer and the directors,
officers, employees, consultants, financial advisors, counsel, brokers, and
accountants (collectively, “Representatives”) of Buyer full and free access to
inspect all properties, assets, premises, books and records, Contracts and other
documents and data that Buyer or its Representatives deem relevant to their
investigation and review of the Business,

16



--------------------------------------------------------------------------------



the Centers and the Purchased Assets; (b) furnish Buyer and its Representatives
with such financial, operating and other data and information related to the
Business as Buyer or any of its Representatives may reasonably request; and (c)
instruct the Representatives of Seller Parties to cooperate with Buyer and its
Representatives in their investigation and review of the Business, the Centers
and the Purchased Assets. Any investigation pursuant to this Section 4.1 shall
be conducted in such a manner as not to unreasonably interfere with the conduct
of the Business. No investigation by Buyer or its Representatives or information
furnished by Seller Parties or their Representatives to Buyer or its
Representatives shall operate as a waiver or otherwise affect any
representation, warranty or agreement given or made by Seller Parties in this
Agreement or the other Transaction Documents.
4.2    Retained Service Providers.
(a)    Prior to the Closing Date, Buyer shall have the right to interview any
Service Provider at mutually agreeable times and locations for post-Closing
employment with, or engagement by, Buyer. To the maximum extent permissible
under applicable law, Seller Parties shall provide Buyer with reasonable access
to Seller Parties’ personnel and all company records related to such personnel
(including those relating to performance reviews, disciplinary actions, and
grievances) for the purpose of preparing for and conducting interviews with the
designated Service Providers. Buyer shall deliver to Seller Parties, no later
than two weeks before the Closing Date, a list of the Service Providers that
Buyer, in its sole discretion, intends to employ or engage after the Closing
Date (the “Retained Worker List”). As soon as reasonably practicable after
Buyer’s delivery of the Retained Worker List, Seller Parties shall assist Buyer
in good faith with Buyer's efforts to enter into letter agreements or written
employment agreements (if employment is offered) or independent contractor
agreements (if an engagement is offered) in forms satisfactory to Buyer with the
Service Providers named on the Retained Worker List.
(b)    As of the Closing Date, Seller Parties shall (i) terminate the employment
or engagement, as the case may be, of all Service Providers named on the
Retained Worker List, (ii) terminate the active participation of all employees
named on the Retained Workers List in all of Seller Parties’ employee benefit
plans and (iii) cause each of Seller Parties’ employee benefit plans to comply
with all applicable laws (including the applicable provisions of the Employee
Retirement Income Security Act of 1974, as amended and the Consolidated Omnibus
Budget Reconciliation Act of 1985 (“COBRA”)) in connection with the termination
of such individuals' service relationship with the applicable Seller Party as of
the Closing Date. Seller Parties shall retain the exclusive obligation under
COBRA for qualifying events occurring on or before the Closing Date.
(c)    Except for the PTO Accrual, Seller Parties shall promptly pay the full
amount of any accrued but unpaid salary, wage, benefit, bonus, sick leave,
insurance, employment tax or similar Liability payable to any Service Provide on
account of services performed before the Closing Date. Seller Parties
acknowledge that the purpose and intent of this covenant is to assure that,
except with respect to the PTO Accrual, Buyer will have no Liability whatsoever
at any time with respect to any of the Service Providers for periods up to and
immediately prior to the Closing Date.
4.3    Patient Records; Pharmaceutical Inventory. At Closing, and in accordance
with applicable state and federal laws and regulations, Seller Parties shall (a)
transfer and assign the

17



--------------------------------------------------------------------------------



Patient Records and the Pharmaceutical Inventory to the person(s) or entity
designated by Buyer, which person(s) or entity shall be authorized in the State
of Georgia to own and maintain custody of the Patient Records and the
Pharmaceutical Inventory, and (b) take all other action and make all applicable
filings in order to comply with applicable law regarding the ownership, custody
and transfer of Patient Records and Pharmaceutical Inventory. Except with the
prior written consent of Buyer, Seller Parties shall not disclose, deliver or
transmit to Buyer, any Representative or any of their Affiliates, any item
constituting “protected health information” under HIPAA, including pursuant to
Buyer’s diligence request in connection with the Transactions. At all times
prior to Closing, Seller Parties shall exercise due care in, and shall comply
with all applicable state and federal laws and regulations with respect to the
retention, maintenance, confidentiality, privacy, security, access and
reproduction of the Patient Records, including HIPAA and the other Health Care
Laws. All costs incurred in connection with the transfer of the Patient Records
and compliance with all laws applicable thereto shall be divided equally between
Buyer and the Seller Parties.
4.4    Conduct Prior to Closing. From the Effective Date until the Closing Date,
except as otherwise provided in this Agreement or consented to in writing by
Buyer (which consent shall not be unreasonably withheld or delayed), Seller
Parties shall conduct the Business in the ordinary course, consistent with past
practice, and shall use their reasonable best efforts to maintain and preserve
intact the Business, the Centers and Purchased Assets and the relationships with
the Service Providers, patients, employers, lenders, suppliers, regulators and
others having commercial relationships with the Business. Without limiting the
foregoing, from the Effective Date until the Closing Date, Seller Parties shall,
in a manner consistent with past practices:
(a)    Preserve and maintain each of the Permits;
(b)    Pay the debts, taxes and other obligations of the Business when due;
(c)    Bill for goods sold and services rendered, and collect accounts
receivable on account thereof;
(d)    Maintain the Centers and tangible assets of the Business in the same
condition as they were on the Effective Date, subject to reasonable wear and
tear;
(e)    Maintain the Contracts in full force and effect without modification, and
timely perform all obligations thereunder;
(f)    Maintain the books and records of the Business;
(g)    Comply with all laws applicable to the Centers, the Business and the
ownership or use of the Purchased Assets;
(h)    Not take any action, commit to take any action, or permit any action to
be taken that could reasonably be anticipated to (i) cause any of the changes,
events or conditions requiring disclosure in Schedule 2.16 as of the Closing
Date to occur or (ii) prevent any Seller Party from performing or cause any
Seller Party not to perform one or more covenants required hereunder to be
performed by such Seller Party; and

18



--------------------------------------------------------------------------------



(i)    Promptly notify Buyer of any fact, circumstance, event or action the
existence, occurrence or taking of which has had, or could reasonably be
expected to have, individually or in the aggregate, a material adverse effect on
the Purchased Assets or the Business.
4.5    Public Announcement. Neither Seller Parties, Buyer nor any of their
Affiliates shall make, or permit any agent or Affiliate to make, any public
statements, including any press release or public statement with respect to the
Transactions this Agreement or the other Transaction Documents without the prior
written consent of the other (which consent will not be unreasonably withheld or
delayed) except as required by applicable law or the requirements of any
applicable stock exchange based on the reasonable advice of counsel.
4.6    Consents. Buyer and each of the Seller Parties shall use their reasonable
best efforts to give all notices to, and obtain all consents from, all third
parties as described in Schedule 1.10(i).
4.7    Discontinuance of Trade Name Use. From the Closing Date until the
termination of the License Agreement, no Seller Party shall (a) conduct any
business using the trade name, “CorrectMed” (including all derivations thereof,
the “Trade Name”), (b) enter into any transaction using the Trade Name, (c) have
any commercial or non-commercial dealings with respect to the Trade Name (except
as permitted or required to satisfy Seller Parties’ performance obligations
under the Transition Services Agreement), or (d) represent or take any other
action that suggests that such Seller Party has the legal right to use the Trade
Name.
4.8    Restrictive Covenants. Each Seller Party acknowledges (i) the covenants
set forth in the Noncompetition Agreement are an essential part of this
Agreement and that, but for the agreement of each of them to comply with such
covenants, Buyer would not have entered into this Agreement, (ii) that the
covenants contained in the Noncompetition Agreement are a condition precedent to
Buyer’s entering into this Agreement, and (iii) that the restrictions set forth
in the Noncompetition Agreement are reasonable and necessary to protect the
legitimate business interests of Buyer after Closing and the goodwill being
purchased by Buyer.
4.9    Transfer Taxes. All transfer, documentary, sales, use, stamp,
registration, and other such taxes and fees (including any penalties and
interest) incurred in connection with the Transactions, this Agreement and the
other Transaction Documents (including any real property transfer tax and any
other similar tax) shall be borne and paid by Seller Parties when due. Seller
Parties shall, at their own expense, timely file any tax return or other
document required to be filed or reported in connection with the Transaction.
Notwithstanding the foregoing, each of the Transaction Documents, including the
Note, shall be executed and delivered at the location designated in this
Agreement for Closing.
4.10    Post-Closing Insurance Coverage. On or before the Closing Date, Seller
Parties shall (a) obtain or maintain, as the case may be, (b) satisfy all
premium obligations relating to, and (c) name Buyer as an additional insured on
(or cause for Buyer, to Buyer’s reasonable satisfaction, to be put in a
substantially similar economic position as an additional insured with respect
to), one or more insurance policies that extend for at least three years after
the Closing Date and cover Liabilities arising from or relating to the operation
of the Business prior to the Closing Date, including

19



--------------------------------------------------------------------------------



professional liability and general liability consistent with that maintained
prior to the Closing Date. The cost of any premiums paid on account of the
insurance policies described in this Section 4.10 shall be borne equally between
Buyer, on the one hand, and Seller Parties, on the other hand, and Buyer shall
reimburse Seller Parties for Buyer’s portion of such premium within 20 business
days after Seller Parties’ delivery to Buyer of satisfactory evidence of Seller
Parties’ payment.
4.11    Payment of Expenses. Except with respect to the audit of the 2013
Year-End Financial Statements, which shall be paid by Buyer, Buyer and Seller
Parties shall bear their own expenses, including legal and accounting expenses,
incurred in connection with the negotiation and implementation Transactions.
4.12    Post-Closing Collections. Seller Parties shall promptly, and in no event
later than five days after receipt, turn over to Buyer any collections received
by Sellers on account of the Accounts Receivable or of any other goods sold
(including Pharmaceutical Inventory) or services rendered in the operation of
the Business prior to or after Closing.
4.13    Guaranteed Liabilities. Buyer shall cause for Owner to be released as a
guarantor of the Guaranteed Liabilities no later than 60 days after Closing.
4.14    Updates to Schedules. Buyer and each Seller Party, as applicable, shall
promptly supplement and amend their respective Schedules to this Agreement to
reflect those events and circumstances, if any, that occur between the Effective
Date and the Closing Date, which, if existing or known on the Effective Date (or
occurring on or before the Effective Date) would have been required to be set
forth or described in the Schedules or which are necessary to correct any
information in the Schedules that has been rendered inaccurate or incomplete by
such events or circumstances. Supplementation or amendment of a Schedule by
Buyer or any Seller Party based upon events or circumstances that occur between
the Effective Date and Closing will not, solely as a result of such
supplementation or amendment, give rise to a claim for Losses (as defined in
Section 6.2) by the non-supplementing party.
4.15    No-Shop. Buyer contemplates the expenditure of substantial sums of time
and money in connection with legal, accounting, financial, and due diligence
review to be performed in conjunction with the Transactions. For purposes of
inducing Buyer to execute this Agreement, from the Effective Date until the
Closing Date, Seller Parties and their Representatives (collectively, “Covered
Persons”) shall not directly or indirectly, solicit or entertain offers from,
negotiate with, or in any manner encourage, discuss, accept or consider any
proposal of any person relating to a purchase, investment, affiliation, joint
venture, management arrangement or lease of all or a material part of the
Business, the Centers or the Purchased Assets (a “Prohibited Transaction”). If a
Covered Person receives an unsolicited written offer or inquiry relating to a
Prohibited Transaction, Seller Parties shall (a) promptly notify Buyer, by
telephone and thereafter by written confirmation, of such communication and
disclose the terms of such communication, (b) notify the party making the
unsolicited offer of the existence of this Agreement (but not the terms of this
Agreement or the identity of Buyer) and put such party on notice that further
communication shall be treated as tortious interference with this Agreement, and
(c) reject the unsolicited offer or inquiry.

20



--------------------------------------------------------------------------------



4.16    Termination. This Agreement may be terminated (a) by the mutual written
agreement of Buyer and Seller Parties, (b) by Buyer upon delivery of written
notice of termination to Seller Parties if Buyer, in its sole discretion, is
dissatisfied with its inspection and review of the Business, the Centers or the
Purchased Assets, or (c) by Buyer or Seller Parties, if the terminating party is
not then in material breach of any provision of this Agreement and there has
been a material breach, inaccuracy in or failure to perform any representation,
warranty, covenant or agreement made by the other party in this Agreement and
such breach, inaccuracy or failure (x) has not been cured by the breaching party
within ten days of the non-breaching party’s delivery of written notice of such
breach, inaccuracy or failure to perform or (y) would render satisfaction of the
conditions to Closing set forth in this Agreement impossible.
4.17    Further Assurances. Each party to this Agreement, from and after
Closing, upon the reasonable request of any other party hereto and without
further consideration, shall (a) execute and deliver to the requesting party
such documents and further assurances and (b) take such other actions (without
cost to the requesting party) in order to carry out the purposes and intentions
of this Agreement and the other Transaction Documents.
ARTICLE 5
CONDITIONS TO CLOSING


5.1    Seller Parties Conditions. Seller Parties’ obligation to close the
Transactions shall be subject to the satisfaction of each of the following
conditions on or prior to the Closing Date, unless specifically waived in
writing by Seller Parties in whole or in part at or prior to Closing:
(a)    Buyer shall have duly performed, satisfied and complied with all
agreements, covenants and conditions required by this Agreement (including
Buyer’s obligation to duly execute (to the extent required) and deliver the
certificates, agreements and other documents set forth in Section 1.11) and each
of the other Transaction Documents to be performed, satisfied or complied with
by Buyer prior to or on the Closing Date;
(b)    All of the representations, warranties, covenants and agreements of Buyer
contained in this Agreement shall be true, correct and not breached as of the
Effective Date and the Closing Date; and
(c)    The provisions of all Exhibits and Schedules attached to this Agreement
that were not attached on the Effective Date, or to the extent updated by Buyer
after the Effective Date, shall be acceptable to Seller Parties in their
reasonable discretion.
5.2    Buyer Conditions. Buyer’s obligation to close the Transactions shall be
subject to the satisfaction of each of the following conditions on or prior to
the Closing Date, unless specifically waived in writing by Buyer, in whole or in
part, at or prior to Closing:
(d)    Seller Parties shall have duly performed, satisfied and complied with all
agreements, covenants and conditions required by this Agreement (including
Seller Parties’ obligation to duly execute (to the extent required) and deliver
the certificates, agreements and other

21



--------------------------------------------------------------------------------



documents set forth in Section 1.10) and each of the other Transaction Documents
to be performed, satisfied or complied with by Seller Parties prior to or on the
Closing Date;
(e)    All of the representations, warranties, covenants and agreements of
Seller Parties contained in this Agreement shall be true, correct and not
breached as of the Effective Date and the Closing Date;
(f)    Buyer shall have obtained all permits, licenses, approvals, certificates,
consents and other authorizations by any governmental authority Buyer deems
necessary, in its reasonable discretion, to consummate the Transactions and
conduct the non-clinical aspects of the Business after Closing;
(g)    [***], M.D. (“Dr. [***]”), Buyer and Sellers shall have entered into a
Transition Services Agreement in substantially the form attached as Exhibit H
(the “Transition Services Agreement”);
(h)    Buyer shall have entered into either employment agreements or independent
contractor agreements with Dr. [***] and each other physician, advanced practice
nurse, nurse practitioner, physician assistant, registered nurse, and any other
professional involved in the rendering of healthcare services to patients in the
Business (collectively, the “Clinical Providers”) named in the Retained Worker
List, which agreements shall become effective simultaneously with the
termination of the Transition Services Agreement;
(i)    Each individual other than the Clinical Providers named on the Retained
Worker List shall have accepted employment with or engagement as an independent
contractor by Buyer, which employment or engagement shall become effective as of
the Closing Date;
(j)    Buyer shall have completed, to its satisfaction, its due diligence review
of all financial, legal and other matters relating to the Purchased Assets, the
Business and the Centers, including satisfactory results of an audit of the 2013
Year-End Financial Statements;
(c)    Seller Parties shall have delivered an opinion from counsel to the Seller
Parties in a form reasonably acceptable to Buyer regarding (i) the ownership of
each of the Seller Parties which are entities and (ii) the due authorization of
this Agreement and the other Transaction Documents.
(k)    There shall not have been any Lien on, or material adverse change in or
to, the Purchased Assets, the Business or the Centers from the date of the most
recent Year-End Financial Statements; and
(l)    The provisions of all Exhibits and Schedules attached to this Agreement
that were not attached at the Effective Date or to the extent updated by Seller
Parties after the Effective Date shall be acceptable to Buyer in its reasonable
discretion.

22



--------------------------------------------------------------------------------



ARTICLE 6
INDEMNIFICATION


6.1    Survival. All representations, warranties, covenants and obligations in
this Agreement shall survive the Closing.
6.2    Indemnification by Seller Parties. Subject to the limitations set forth
in this Article 6, each of the Seller Parties shall, jointly and severally,
indemnify and defend Buyer and its Affiliates and their respective
Representatives (collectively, the “Buyer Indemnified Parties”) against, and
shall hold each of them harmless from and against, and shall pay and reimburse
each of them for, any and all liabilities, losses, damages, claims, actions,
suits, demands, causes of action, costs, expenses, interest, awards, judgments
and penalties of any nature whatsoever (including, without limitation,
reasonable legal costs and expenses) (“Losses”), arising or resulting from:
(a)    Any inaccuracy in or breach of any of the representations or warranties
of Seller Parties contained in this Agreement, or any other Transaction
Document, as of the Effective Date and as of the Closing Date;
(b)    Any breach or non-fulfillment of any covenant, agreement or obligation to
be performed by any Seller Party pursuant to this Agreement or any other
Transaction Document prior to Closing;
(c)    Any Excluded Asset or any Retained Liability;
(d)    Any Third Party Claim (as defined in Section 6.8(b)) based upon,
resulting or arising from operation of the Business, properties, assets or
Liabilities (except as expressly assumed herein) of any Seller Party or any of
their Affiliates conducted, existing or arising on or prior to the Closing Date;
(e)    Buyer’s inability to enter into contracts under Buyer’s tax
identification number with governmental and commercial payors (collectively,
“Payors”) within 120 days after the Closing Date that (i) collectively comprise
at least 90% of Sellers’ Collections (as defined below) in the 12-month period
ending on the Effective Date, and (ii) provide for financial reimbursement at
payment rates comparable to or more favorable than those the applicable Seller
Party or Dr. [***], as applicable, has been during such period entitled to
receive under its contract with such Payor. The term “Sellers’ Collections”
shall mean all cash collections of Seller Parties (including those assigned to
Seller Parties from any Clinical Provider) attributable to professional medical
and other healthcare services rendered in the operation of the Business, but
excluding all amounts received (i) directly from a patient, (ii) on account of
goods sold (including Pharmaceutical Inventory) to a patient, and (iii) from an
employer for services rendered to its employee. A list of the Payors that made
payments comprising Sellers’ Collections, and the amount of Sellers’ Collections
attributable to each Payor shall be set forth on Schedule 6.2(e); or
(f)    Any material, comparative decrease in the transition period patient
volume of the Business, calculated by multiplying $[***] by the absolute value
of the difference between (i) 90% of the aggregate number of patients treated at
the Centers between the Closing Date and

23



--------------------------------------------------------------------------------



the date the Transition Services Agreement is terminated, and (ii) the aggregate
number patients treated at the Centers during the same period in the immediately
preceding calendar year. For purposes of determining the aggregate number of
patients in clauses (i) and (ii), only patients whose visit results in revenue
exceeding $50 shall be included, and all patients whose treatment was or will be
covered in whole or in part by a federal or state government program (i.e.,
Medicare, Medicaid, TRICARE, etc.) shall be disregarded from the calculation. If
the amount described in clause (i) is greater than that of clause (ii), Seller
Parties shall have no indemnification obligation under this Section 6.2(f).
6.3    Indemnification by Buyer. Subject to the limitations set forth in this
Article 6, Buyer shall indemnify and defend Seller Parties and their Affiliates
and their respective Representatives (collectively, the “Seller Indemnified
Parties”) against, and shall hold each of them harmless from and against, and
shall pay and reimburse each of them for, any and all Losses arising or
resulting from:
(a)    Any inaccuracy in or breach of any of the representations or warranties
of Buyer contained in this Agreement, or any other Transaction Document, as of
the Effective Date and as of the Closing Date;
(b)    The breach of any covenant or agreement by Buyer in this Agreement or in
any other Transaction Document or the failure to perform any obligation to be
performed by Buyer in this Agreement or in any other Transaction Document; or
(c)    Any Assumed Liability.
6.4    Limitation of Certain Liability. The maximum aggregate liability of
Seller Parties to all Buyer Indemnified Parties for all Losses to which the
Buyer Indemnified Parties are entitled to seek indemnification under Sections
6.2(e) and 6.2(f) shall be $500,000 (the initial principal balance of the Note).
Except as set forth in this Section 6.4, no other limitations to liability shall
apply.
6.5    Exclusive Remedy. In the absence of fraud, intentional misstatement, or
willful misconduct, the indemnification provisions set forth in this Article 6
will be the sole and exclusive remedy and recourse for Losses to which the Buyer
Indemnifies Parties and Seller Indemnifies Parties are entitled to seek
indemnification under Sections 6.2(a) and 6.3(a).
6.6    Materiality. Notwithstanding anything in this Agreement to the contrary,
for purposes of determining the amount of any Losses that are the subject matter
of an indemnification claim, each representation or warranty contained in this
Agreement is to be read without regard and without giving effect to any
materiality, material adverse effect or similar standard or qualification
contained in such representation or warranty (as if such standard or
qualification were deleted from such representation and warranty).
6.7    Other Matters. Any liability for indemnification under this Article 6
shall be determined without duplication of recovery by multiple parties and by
reason of the state of facts giving rise to such liability constituting a breach
of more than one representation, warranty, covenant

24



--------------------------------------------------------------------------------



or agreement. The amount of any Losses for which indemnification is entitled
under this Article 6 shall be reduced by any amounts recovered by the
indemnified party (or any other person or entity that receives payment on
account of amounts payable to the indemnified party) under insurance policies or
any other source.
6.8    Notice; Indemnification Procedures.
(a)    Any party seeking indemnification under this Article 6 shall give the
party from whom indemnification is being sought notice of any matter which such
indemnified party has determined to give rise to or to potentially give rise to
a right of indemnification under this Agreement as soon as practicable after the
party entitled to indemnification becomes aware of any fact, condition or event
that may give rise to Losses for which indemnification may be sought under this
Article 6; provided, however, that no delay on the part of the indemnified party
in notifying the indemnifying party shall relieve the indemnifying party from
any obligation hereunder unless (and then solely to the extent) the indemnifying
party thereby is materially prejudiced by such delay. Notwithstanding anything
in this Agreement to the contrary, the parties shall only be obligated for those
Losses to which the indemnified party has given the indemnifying party written
notice thereof prior to the expiration of the applicable survival period, if
any, set forth in Section 6.1.
(b)    The liability of an indemnifying party under this Article 6 with respect
to Losses arising out of claims of any third party that are subject to
indemnification in this Article 6 (“Third Party Claims”) shall be governed by
and contingent on the following additional terms and conditions:
(i)    if any third party notifies any indemnified party with respect to a Third
Party Claim, then the indemnified party shall give the indemnifying party notice
of such Third Party Claim within 20 days of the receipt by the indemnified party
of such notice; provided, however, that no delay on the part of the indemnified
party in notifying the indemnifying party shall relieve the indemnifying party
from any indemnification obligation hereunder unless (and then solely to the
extent) the indemnifying party thereby is materially prejudiced by such delay.
(ii)    The indemnifying party will have the right to assume and control the
defense of the Third Party Claim in a diligent manner at its expense and with
counsel of the indemnifying party’s choice (subject to the reasonable
satisfaction of the indemnified party), so long as the indemnifying party gives
notice of its intention to do so to the indemnified party within 30 days of the
receipt of notice of such Third Party Claim from the indemnified party.
(iii)    If the indemnifying party assumes the defense of a Third Party Claim,
(A) the indemnified party may retain separate co-counsel at its sole cost and
expense and participate in the defense of the Third Party Claim, and (B) the
indemnifying party will not consent to the entry of any judgment or enter into
any settlement with respect to the Third Party Claim without the written consent
of the indemnified party, unless such judgment or settlement (x) includes an
unconditional written release by the claimant or plaintiff of the indemnified
party from all liability in respect of such Third Party Claim, and (y) does not
impose equitable remedies or material obligations on the indemnified party other
than financial obligations for which such indemnified party will be indemnified
hereunder. No Third Party Claim which is being defended in good faith

25



--------------------------------------------------------------------------------



by the indemnifying party in accordance with the terms of this Agreement shall
be settled by the indemnified party, nor shall the indemnified party consent to
the entry of any judgment with respect thereto, without the written consent of
the indemnifying party.
(iv)    In the event that the indemnifying party does not assume the defense of
a Third Party Claim, (A) the indemnified party may defend against, and consent
to the entry of any judgment or enter into any settlement with respect to, the
Third Party Claim in any manner it reasonably and in good faith may deem
appropriate (and the indemnified party need not consult with, or obtain any
consent from, the indemnifying party in connection therewith), (B) the
indemnifying party will reimburse the indemnified party promptly and
periodically for the reasonable costs of defending against the Third Party Claim
(including reasonable attorneys’ fees and expenses), and (C) the indemnifying
party will remain responsible for any Losses the indemnified party may suffer
arising out of or resulting from the Third Party Claim to the fullest extent
provided under this Article 6.
(v)    Each of the indemnifying party and the indemnified party shall cooperate
with the other in the defense of a Third Party Claim and make available all
witnesses, pertinent records, materials and information in such party’s
possession or under such party’s control relating to such Third Party Claim as
is reasonably requested by the other party.
6.9    Buyer Remedy. Should any Buyer Indemnified Party be entitled to (a)
indemnification, (b) direct reimbursement for payment of Retained Liabilities,
or (c) any other obligation hereunder then, in addition to any other right or
remedy which such Buyer Indemnified Party may have, Buyer may withhold or offset
the amount described in clauses (a), (b) and (c) by any amount due under the
Note.
6.10    Tax Treatment of Indemnification. All indemnification obligations
satisfied under this Agreement, whether in cash or by offset, shall be treated
by the parties as an adjustment to the purchase price for federal and state tax
purposes, unless otherwise required by law.
ARTICLE 7    
MISCELLANEOUS
7.1    Waiver. No failure to exercise, and no delay in exercising, any right,
remedy, power or privilege under this Agreement by any party shall operate as a
waiver of such right, remedy, power or privilege, nor shall any single or
partial exercise of any right, remedy, power or privilege under this Agreement
preclude any other or further exercise of such right, remedy, power or
privilege. Any waiver under this Agreement must be in writing, signed by the
waiving party.
7.2    Severability. If any term or provision of this Agreement or any other
Transaction Document is determined to be invalid, illegal or unenforceable by
any court, agency or tribunal of competent jurisdiction, such invalidity,
illegality or unenforceability shall not affect any other term or provision of
this Agreement or any other Transaction Document or invalidate or render
unenforceable such term or provision in any other jurisdiction. Unless expressly
provided otherwise in this Agreement or any of the other Transaction Documents,
the parties to the applicable Transaction Document shall negotiate in good faith
to modify such Transaction Document so as to

26



--------------------------------------------------------------------------------



effect the original intent of the parties as closely as possible in a mutually
acceptable manner in order that the Transactions be consummated as originally
contemplated to the greatest extent possible.
7.3    Amendment; Assignment. This Agreement may not be amended except by an
instrument in writing signed by Buyer and Seller Parties. This Agreement and all
provisions hereof shall be binding upon and inure to the benefit of, and be
enforceable by, the parties hereto and their respective successors and permitted
assigns, but neither this Agreement nor any of the rights, interests or
obligations herein shall be assigned by any party hereto without the prior
written consent of the other party; provided, however, that Buyer may assign
this Agreement or delegate the performance of its obligations to a subsidiary or
Affiliate of Buyer or without the consent of Seller Parties so long as such
assignment or delegation, in no way limits, diminishes or alters the nature or
extent of Seller Parties’ rights, interests, or remedies herein. Notwithstanding
anything in this Agreement to the contrary, expressed or implied, this Agreement
is not intended to confer any rights or remedies on any person other than the
parties and their respective successors and permitted assigns.
7.4    Entire Agreement. Except as otherwise provided in this Agreement, this
Agreement and the other Transaction Documents set forth the entire understanding
of the parties with respect to the subject matter hereof and thereof and this
Agreement and the other Transaction Documents supersedes all prior agreements
concerning the subject matter hereof and thereof. No party is relying upon any
statement or representation of any other party except as expressly set forth
herein and each party is relying on its own judgment in connection with the
execution of this Agreement and the other Transaction Documents and the
consummation of the Transactions.
7.5    Notices. All notices, claims, certificates, requests, demands and other
communications pursuant to this Agreement or any other Transaction Document
shall be in writing and shall be deemed to have been duly given to Buyer or to
all Seller Parties, as the case may be, (a) when delivered, if delivered by
hand; (b) one business day after transmitted, if transmitted by a
nationally-recognized overnight courier service, (c) when sent by facsimile, if
sent by facsimile transmission which is confirmed; or (d) three business days
after mailing, if mailed by registered or certified mail, postage prepaid,
return receipt requested, and in each case to the parties at the following
addresses (or at such other address for such party as shall be specified in a
notice given in accordance with this Section 7.5):
If to Seller Parties:    Correct Health   
3384 Peachtree Road, N.E., Suite 700  
Atlanta, Georgia 30326
Attention: Dr. Carlo A. Musso


with copy to, which shall not constitute notice to Seller Parties:


Correct Health   
3384 Peachtree Road, N.E., Suite 700  
Atlanta, Georgia 30326

27



--------------------------------------------------------------------------------



Attention: Stacy M. Blackman


If to Buyer:        ACSH Urgent Care of Georgia, LLC
5429 LBJ Freeway, Suite 850
Dallas, Texas  75240
Attention: Matthew D. Thompson, CFO
                
with copies to, which shall not constitute notice to Buyer:


Baker, Donelson, Bearman, Caldwell & Berkowitz, P.C.
420 20th Street North, Suite 1400
Birmingham, Alabama 35203
Attention: Adam S. Winger


7.6    Governing Law. This Agreement shall be governed by, and construed and
enforced in accordance with, the laws of the State of Delaware without regard to
its provisions concerning conflicts or choice of law.
7.7    Waiver of Jury Trial. THE PARTIES HEREBY WAIVE ANY RIGHT TO TRIAL BY JURY
IN ANY PROCEEDING ARISING FROM OR RELATING TO THE TRANSACTIONS, THIS AGREEMENT
OR ANY OF THE OTHER TRANSACTION DOCUMENTS, WHETHER NOW EXISTING OR HEREAFTER
ARISING, AND WHETHER SOUNDING IN CONTRACT, TORT OR OTHERWISE. THE PARTIES AGREE
THAT ANY OF THEM MAY FILE A COPY OF THIS PARAGRAPH WITH ANY COURT AS WRITTEN
EVIDENCE OF THE KNOWING, VOLUNTARY AND BARGAINED-FOR AGREEMENT AMONG THE PARTIES
IRREVOCABLY TO WAIVE TRIAL BY JURY AND THAT ANY PROCEEDING WHATSOEVER BETWEEN
THEM RELATING TO THE TRANSACTIONS, THIS AGREEMENT OR ANY OF THE OTHER
TRANSACTION DOCUMENTS SHALL INSTEAD BE TRIED IN A COURT OF COMPETENT
JURISDICTION BY A JUDGE SITTING WITHOUT A JURY.
7.8    Costs of Enforcement. If Buyer or any Seller Party files suit or other
action to enforce the terms of this Agreement or to obtain performance as
required in this Agreement, then the prevailing party in any such suit or action
will be entitled to recover all reasonable costs, including reasonable
attorneys’ fees and costs, from the non-prevailing party as part of any judgment
in such suit or action. The term “prevailing party” will mean the party in whose
favor final judgment after appeal (if any) is rendered with respect to the
claims asserted in the complaint.
7.9    Schedules and Exhibits; Usage. All Schedules and Exhibits attached hereto
are hereby incorporated in this Agreement as if set forth in full herein and,
unless otherwise defined therein, all terms used in any Schedule or Exhibit
shall have the meanings assigned to such terms in this Agreement. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The words “hereof,” “herein” and “hereunder” and
words of similar import when used in this Agreement shall refer to this
Agreement as a whole and not to any particular provision of this Agreement.
Unless otherwise expressly provided herein, any agreement,

28



--------------------------------------------------------------------------------



instrument or statute defined or referred to herein or in any agreement or
instrument that is referred to herein means such agreement, instrument or
statute as from time to time may be amended, modified or supplemented, including
(in the case of agreements or instruments) by waiver or consent and (in the case
of statutes) by succession of comparable successor statutes and references to
all attachments thereto and instruments incorporated therein.
7.10    Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. Counterparts may be
delivered via facsimile, electronic mail (including .pdf) or other transmission
method and any counterpart so delivered shall be deemed to have been duly and
validly delivered and shall be valid and effective for all purposes.
7.11    No Requirement To Refer. Notwithstanding anything contained herein,
nothing in this Agreement shall be construed to induce, encourage, solicit or
reimburse the referral of any patients or business, including any patients or
business funded in whole or part by federal or state government programs (i.e.,
Medicare, Medicaid, TRICARE, etc.) or to limit the freedom of any patient of
Sellers, Buyer or any of their Affiliates to choose the hospital, healthcare
facility or physician from whom such patient will receive medical services. The
parties acknowledge that there is no requirement under this Agreement or any
other agreement between the parties that Sellers or any of their Affiliates
refer patients or business to Buyer, any medical practice, walk-in clinic or
urgent care clinic managed by Buyer or its Affiliates. No payment made under
this Agreement will be in return for the referral of patients or business,
including those paid in whole or part by federal or state government programs.
The parties acknowledge that none of the benefits granted Seller Parties or any
of their Affiliates hereunder are conditioned on any requirement that any such
person make referrals to, be in a position to make or influence referrals to, or
otherwise generate business for Buyer, any medical practice, walk-in clinic or
urgent care clinic managed by Buyer or any of their Affiliates.
7.12    Fair Value. Buyer and Sellers acknowledge that the terms of this
Agreement have been negotiated at arms’ length and that the Purchase Price
constitutes fair value for the Purchased Assets.




[Signature page follows]



29



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, this Agreement has been duly executed and delivered by the
duly authorized representatives of Buyer and each of the Seller Parties as of
the Effective Date.


BUYER:


ACSH URGENT CARE OF GEORGIA, LLC,
a Georgia limited liability company


By: /s/ Matthew D. Thompson
Name:    Matthew D. Thompson    
Title:    Chief Financial Officer
    
SELLER PARTIES:


CORRECTMED, LLC,
a Delaware limited liability company


By: /s/ Carlo A. Musso, M.D.
Name:    Carlo A. Musso, M.D.
Title:    Authorized Representative


CORRECTMED SCOTT, LLC,
a Georgia limited liability company


By: /s/ Carlo A. Musso, M.D.
Name:    Carlo A. Musso, M.D.
Title:    Authorized Representative


CORRECTMED LOCUST GROVE, LLC,
a Georgia limited liability company


By: /s/ Carlo A. Musso, M.D.
Name:    Carlo A. Musso, M.D.
Title:    Authorized Representative


TRIAGE HOLDING, INC.,
a Georgia corporation


By: /s/ Carlo A. Musso, M.D.
Name:    Carlo A. Musso, M.D.
Title:    President


CARLO A. MUSSO, M.D.


Sign: /s/ Carlo A. Musso, M.D.
Print: Carlo A. Musso, M.D.    

[Signature page to Asset Purchase Agreement]
2928581-000004

--------------------------------------------------------------------------------



EXHIBIT A



PROMISSORY NOTE


$500,000                                     [CLOSING DATE]


FOR VALUE RECEIVED, ACSH URGENT CARE OF GEORGIA, LLC, a Georgia limited
liability company (“Borrower”), hereby promises to pay to TRIAGE HOLDING, INC.,
a Georgia corporation, (“Lender”), on behalf of Lender, CorrectMed, LLC, a
Delaware limited liability company, , CORRECTMED LOCUST GROVE, LLC, a Georgia
limited liability company and CORRECTMED SCOTT, LLC, a Georgia limited liability
company, and CARLO A. MUSSO, M.D., a resident of the State of Georgia
(collectively, “Seller Parties”) at Carlo A. Musso, M.D., 3384 Peachtree Road,
NE, Suite 700 Atlanta, Georgia 30326, or at such other place as may be
designated in writing by Lender from time to time (the “Lender Address”), the
principal sum of $500,000, together with interest on the unpaid balance thereof
at the rate, on the terms and subject to the conditions set forth herein.
This Promissory Note (this “Note”) is delivered by Borrower pursuant to and in
accordance with the terms and conditions of that certain Asset Purchase
Agreement dated as of [CLOSING DATE], by and among Borrower and Seller Parties
(the “Purchase Agreement”). Capitalized terms used and not otherwise defined in
this Note shall have the meanings ascribed to such term in the Purchase
Agreement.
1.Interest Rate. The unpaid principal balance of the Note shall bear simple
interest at a fixed interest rate of five percent (5%) per annum (the “Interest
Rate”). In no event shall the amount of interest due or payable under this Note
exceed the maximum rate of interest allowed by applicable law, as amended from
time to time. If any payment of interest or in the nature of interest would,
under applicable law, cause the foregoing interest rate limitation to be
exceeded, then the excess payment shall be credited as a payment of principal,
unless Borrower notifies Lender that Borrower desires to have the excess sum
returned to Borrower.
2.Maturity. If not sooner prepaid pursuant to the terms of this Note, the unpaid
principal balance and all accrued but unpaid interest under this Note shall be
due and payable one year from the date of this Note (the “Maturity Date”).
3.Prepayment. The principal amount of this Note may be prepaid in full or in
part at any time without penalty. Any such prepayment shall be first applied to
accrued but unpaid interest, and the balance, if any, to principal.
4.Method of Payment. Payments made pursuant to this Note shall be made in cash
or immediately available funds to the Lender Address or by electronic or wire
transfer to an account designated by Lender in writing. By Lender's acceptance
of this Note, each Seller Party acknowledges that Borrower has been directed by
Seller Parties to make all payments under this Note directly to Lender on behalf
of Seller Parties, and that upon satisfaction of all payments pursuant to this
Note, Borrower's obligations to Seller Parties under this Note shall be deemed
satisfied in full. Upon such satisfaction, Lender shall deliver this Note to
Buyer with an indication on the face of the Note that the Note has been paid in
full.



--------------------------------------------------------------------------------



EXHIBIT A



5.Adjustment of Principal. Pursuant to Section 1.6 of the Purchase Agreement,
the principal amount of this Note shall be increased or decreased, as the case
may be, by the Working Capital Adjustment. The Working Capital Adjustment to
this Note shall be effective for all purposes as of (a) the date the
Post-Closing Statement is delivered to Seller Parties if no Objection Statement
is timely delivered by Seller Parties, and (b) the date all disputes concerning
the Post-Closing Calculation are finally resolved if an Objection Statement is
timely delivered in accordance with Section 1.6 of the Purchase Agreement.
6.Offset by Borrower. Borrower may offset amounts owed to Borrower by any Seller
Party under any of the Transaction Documents against any amount owed to Lender
by Borrower under this Note, whether or not such amounts are currently due under
this Note.
7.Applicable Law. This Note shall be governed by, and construed and enforced
under, the laws of the State of Delaware (without regard to the principles
thereof governing conflicts of laws), and any action or proceeding arising
hereunder, and each Seller Party and Borrower submits (and waives all rights to
object) to non-exclusive personal jurisdiction in Dallas, Texas for the
enforcement of any and all obligations hereunder.
8.Execution and Delivery. Notwithstanding anything to the contrary set forth
herein, this Note shall be executed and delivered at the location designated for
Closing in the Purchase Agreement.
9.Headings. The headings of the sections, subsections, paragraphs and
subparagraphs of this Note are used only for convenience of reference and shall
not be considered in construing the contents of this Note.
10.Severability. No determination by any court, agency or other governing body
that any provision of this Note is invalid or unenforceable in any instance
shall affect the validity or enforceability of (a) any other such provision or
(b) such provision in any circumstance not controlled by such determination.
Each such provision shall be valid and enforceable to the fullest extent allowed
by, and shall be construed wherever possible as being consistent with,
applicable law.
11.Waiver of Jury Trial. EACH OF BORROWER AND EACH SELLER PARTY BY ITS
ACCEPTANCE HEREOF, HEREBY WAIVE TRIAL BY JURY IN ANY ACTION OR PROCEEDING TO
WHICH BORROWER OR HOLDER MAY BE PARTIES ARISING OUT OF, IN CONNECTION WITH, OR
IN ANY WAY PERTAINING TO, THIS NOTE. IT IS AGREED AND UNDERSTOOD THAT THIS
WAIVER CONSTITUTES A WAIVER OF TRIAL BY JURY OF ALL CLAIMS AGAINST ALL PARTIES
TO SUCH ACTIONS OR PROCEEDINGS, INCLUDING CLAIMS AGAINST PARTIES WHO ARE NOT
PARTIES TO THIS NOTE. THIS WAIVER IS KNOWINGLY, WILLINGLY AND VOLUNTARILY MADE
BY BORROWER UPON CONSULTATION WITH COUNSEL OF BORROWER’S CHOICE. BORROWER
FURTHER REPRESENTS AND WARRANTS THAT IT HAS BEEN REPRESENTED IN THE SIGNING OF
THIS NOTE AND IN THE MAKING OF THIS WAIVER BY INDEPENDENT LEGAL COUNSEL, OR HAS
HAD THE OPPORTUNITY TO BE REPRESENTED BY INDEPENDENT LEGAL COUNSEL SELECTED OF
ITS OWN FREE WILL, AND THAT IT HAS HAD THE OPPORTUNITY TO DISCUSS THIS WAIVER
WITH COUNSEL.



--------------------------------------------------------------------------------



EXHIBIT A





12.Modification. This Note may be modified, amended, discharged or waived only
by an agreement in writing signed by Borrower and Lender.
13.Not a Negotiable Instrument. This Note shall not be deemed to be a negotiable
instrument, and the rights and obligations under this Note may not be assigned
or delegated by Borrower or any Seller Party without the other party’s prior
written consent.
14.Relationship. Nothing contained in this Note shall be deemed or construed to
create a partnership, tenancy-in-common, joint tenancy, joint venture or
co-ownership by or between Borrower and any Seller Party.







--------------------------------------------------------------------------------



EXHIBIT A



IN WITNESS WHEREOF, the undersigned has executed this Note in favor of Lender as
of the Closing Date.


                            


BORROWER:


ACSH URGENT CARE OF GEORGIA, LLC,
a Georgia limited liability company




By:                             
Name:    Matthew D. Thompson
Title:    Chief Financial Officer





--------------------------------------------------------------------------------

EXHIBIT B



BILL OF SALE
1.Sale and Transfer of Purchased Assets. For good and valuable consideration,
the receipt, adequacy and legal sufficiency of which are hereby acknowledged,
and as contemplated by that certain Asset Purchase Agreement dated as of
[CLOSING DATE] (the “Effective Date”), by and among ACSH URGENT CARE OF GEORGIA,
LLC, a Georgia limited liability company (“Buyer”), and CorrectMed, LLC, a
Delaware limited liability company, CORRECTMED LOCUST GROVE, LLC, CORRECTMED
SCOTT, LLC, each a Georgia limited liability company, TRIAGE HOLDING, INC., a
Georgia corporation and CARLO A. MUSSO, M.D., a resident of the State of Georgia
(collectively “Seller Parties”) (the “Purchase Agreement”), Seller Parties
hereby sell, assign, transfer, convey and deliver to Buyer, effective as of
12:01 a.m. Dallas, Texas time on [CLOSING DATE], all of Seller Parties' right,
title and interest in and to the Purchased Assets. Capitalized terms used and
not defined herein shall have the meaning ascribed thereto in the Purchase
Agreement.


2.Terms of the Purchase Agreement. The terms and conditions of the Purchase
Agreement, including, without limitation, the representations, warranties,
covenants, agreements and indemnities are incorporated herein by this reference.


3.Further Assurances. Seller Parties for their selves and their successors and
assigns, hereby covenant and agree that, at any time and from time to time upon
the written request of Buyer, Seller Parties will do, execute, acknowledge and
deliver or cause to be done, executed, acknowledged and delivered, all such
further acts, deeds, assignments, transfers, conveyances, powers of attorney and
assurances as may be reasonably required by Buyer in order to assign, transfer,
set over, convey, assure and confirm unto and vest in Buyer, its successors and
assigns, title to the Purchased Assets.



--------------------------------------------------------------------------------

EXHIBIT B



IN WITNESS WHEREOF, Seller Parties have duly executed this Bill of Sale as of
Effective Date.




SELLER PARTIES:


CorrectMed, LLC,
a Delaware limited liability company


By:                            
Name:    Carlo A. Musso, M.D.
Title:    Authorized Representative




CORRECTMED SCOTT, LLC,
a Georgia limited liability company


By:                            
Name:    Carlo A. Musso, M.D.
Title:    Authorized Representative




CORRECTMED LOCUST GROVE, LLC,
a Georgia limited liability company


By:                            
Name:    Carlo A. Musso, M.D.
Title:    Authorized Representative




TRIAGE HOLDING, INC.,
a Georgia corporation


By:                            
Name:    Carlo A. Musso, M.D.
Title:    President




CARLO A. MUSSO, M.D.


Sign:                             
Print: Carlo A. Musso, M.D.





--------------------------------------------------------------------------------

EXHIBIT C



CONSULTING AGREEMENT


THIS CONSULTING AGREEMENT (the “Agreement”) is made and entered into as of
[CLOSING DATE] (the “Effective Date”), by and between ACSH URGENT CARE OF
GEORGIA, LLC, a Georgia limited liability company (“Company”), and CARLO A.
MUSSO, M.D., a resident of the State of Georgia (“Consultant”).
RECITALS:
A.Pursuant to that certain Asset Purchase Agreement dated as of [CLOSING DATE]
by and among CORRECTMED, LLC, a Delaware limited liability company, CORRECTMED
LOCUST GROVE, LLC, CORRECTMED SCOTT, LLC, each a Georgia limited liability
company, TRIAGE HOLDING, INC., a Georgia corporation and Consultant
(collectively “Seller Parties”) and Buyer (the “Purchase Agreement”), Seller
Parties sold, transferred and assigned, and Buyer purchased, substantially all
of the assets used or held for use in connection with the operation of the
Business. Capitalized terms used and not defined herein shall have the meaning
ascribed thereto in the Purchase Agreement.
B.Consultant, as a former owner of the Business, has specialized knowledge
regarding the operation of the Business.
C.Company desires to engage Consultant, as an independent contractor, to provide
the consulting, advisory and other services requested by Buyer relating to the
post-Closing transition of the Business (the “Services”).
NOW THEREFORE, in consideration of the Purchase Price paid to Seller Parties
pursuant to the Purchase Agreement, the covenants, warranties and mutual
agreements herein set forth, and for other good and valuable consideration, the
receipt and adequacy of which is hereby acknowledged, the parties do hereby
agree as follows:
1.Retention and Engagement.     Company hereby retains and engages Consultant,
as an independent contractor, to provide the Services on an as-needed basis, and
Consultant hereby accepts such retention and engagement each on the terms and
conditions provided herein.
2.Term.    The term of this Agreement shall commence on the Effective Date and
unless sooner terminated as provided herein, shall remain in full force and
effect for one year thereafter (the “Initial Term”). Upon the written agreement
of both parties at least 90 days prior to the expiration of the Initial Term,
this Agreement may be extended for an additional one-year term commencing
immediately upon the expiration of the Initial Term on terms and conditions
identical to those applicable during the Initial Term (the “Renewal Term” and
together with the Initial Term, the “Term”).
3.Duties. Consultant shall use Consultant’s best efforts, and shall devote the
necessary time and energy, to perform the Services in a timely manner.
Notwithstanding the generality of the foregoing, the parties anticipate that the
fulfillment of Consultant’s obligations hereunder will require approximately
four hours per month. Consultant acknowledges that in performing the Services,
Consultant will have no authority to bind Company in any manner without the
prior written consent of Company. Consultant shall perform the Services in
accordance and compliance with all applicable local, state and federal laws,
rules and regulations.



--------------------------------------------------------------------------------

EXHIBIT C



4.Relationship. The Services shall be performed by Consultant as an independent
contractor and not as an employee. The manner and means by which Consultant
performs the Services will be at the sole discretion and under the sole control
of Consultant. This Agreement is not intended to create, and shall not be deemed
to create, a partnership, joint venture or joint undertaking, nor the
relationship of employer/employee between the parties.
5.Expenses; Benefits. Company shall not be obligated to reimburse Consultant for
any out-of-pocket expenses incurred by Consultant in performing the Services
unless such expenses are approved by Company, in writing, prior to Consultant’s
incurrence of such expenses. No benefit provided by Company to its employees,
including but not limited to, workers compensation insurance, unemployment
insurance, employee medical insurance, retirement, profit sharing, overtime,
bonus, vacation, holiday pay or other employee benefits shall be available to
Consultant by virtue of this Agreement.
6.Representations and Warranties. Consultant represents and warrants to Company
as follows: (a) Consultant is not bound by any agreement or arrangement which
would preclude Consultant from entering into this Agreement or from fully
performing the Services, (b) Consultant has not been suspended, excluded from
participation, debarred or sanctioned under any governmental reimbursement
program (including Medicare and Medicaid), or any government licensing agency,
and (c) Consultant has never been charged with or convicted of a criminal
offense related to health care.
7.Termination. Notwithstanding any provision herein to the contrary, this
Agreement may be terminated in accordance with the provisions of this Paragraph
7.
(a)This Agreement shall terminate immediately upon Consultant's death or
inability for any reason whatsoever to effectively render the Services.
(b)Either party may terminate this Agreement immediately upon the material
breach of this Agreement by the other.
(c)Upon termination of this Agreement for any reason, Consultant shall:
(i)immediately return all Company property to Company, which property shall
include, without limitation, all equipment, keys, access cards and business
records;
(ii)cooperate with Company in the defense of any claims or suits for acts or
omissions occurring during Consultant’s engagement by Company;
(iii)cooperate with Company as may be necessary to ensure uninterrupted care of
patients; and
(iv)not be entitled to keep or preserve records or charts of the Company or any
patient of the Company.
8.Non-Competition; Non-Solicitation.     From the Effective Date and continuing
until the second anniversary of the termination of this Agreement, (but in no
event longer than five years after the Closing Date) (the “Covered Period”),
Consultant shall not, directly or indirectly, for Consultant's own benefit or
for that of others, within a radius of 25 miles of the Center or any other
urgent care, occupational care or walk-in medical center that Company (or any of
its Affiliates) opens, acquires, manages or commits to open (whether or not such
commitment is binding), acquire or manage at any time prior to or during the
term of this Agreement (each a “Protected Center”) (i) call upon, solicit,
divert or take away, any patients, customers or clients seen or treated at any
Protected Center, (ii) hire, attempt to hire, contact or solicit with respect to
hiring, any employee or independent contractor employed or engaged by Buyer
within the 24 month period immediately preceding the expiration of the Covered
Period, (iii) provide services as an expert consultant or as



--------------------------------------------------------------------------------

EXHIBIT C



an expert witness in any matter adverse to Company or any of its Affiliates
without first obtaining the approval of Company, and (iv) own any interest in,
lease, operate, manage, perform services for, extend credit to or otherwise
participate in (e.g., as a medical director, owner, lender, employee, officer,
consultant or contractor) any urgent care, occupational care or walk-in medical
business within a 25 mile radius of a Protected Center. The foregoing is not
intended nor shall it be interpreted to prohibit Consultant from referring any
patient for any goods or services to any health care center that in Consultant’s
independent medical judgment is in the best interests of such patient.
9.Dispute Resolution. All controversies, claims, issues and other disputes
arising out of or relating to this Agreement or the breach of this Agreement
(collectively, the “Disputes”) shall be subject to the applicable provisions of
this Paragraph.
(a)All Disputes shall be settled by arbitration in Dallas, Texas, in accordance
with the National Rules for the Resolution of Employment Disputes of the
American Arbitration Association. Any disagreement as to whether a particular
Dispute is subject to arbitration under this Paragraph shall be decided by
arbitration in accordance with the provisions of this Paragraph. Judgment upon
any award rendered by the arbitrator in any such arbitration may be entered in
any court having jurisdiction thereof. The arbitrator(s) shall have the power to
grant all legal and equitable relief and remedies and award compensatory damages
as provided for by law but shall not award any damages other than, or in excess
of, compensatory damages. Nothing contained herein shall prohibit or restrict
either party's right to seek equitable relief from a court including, without
limitation, injunctive relief.
(b)The parties desire to avoid the time and expense related to a jury trial of
any Dispute in the event that the arbitration provisions of subparagraph (a) are
declared by a court of law to be unenforceable for any reason. Therefore, the
parties, for themselves and their successors and assigns, hereby waive trial by
jury of any Dispute. The parties acknowledge that this waiver is knowingly,
freely, and voluntarily given, is desired by all parties and is the best
interests of all parties.
(c)The parties shall share equally the fees and expenses of any arbitrator(s)
and the costs of any facility used in connection with such dispute resolution
procedures.
10.Confidentiality. Consultant agrees to maintain and hold as confidential and
to not disclose the terms of this Agreement or any confidential or proprietary
information that Consultant may be provided before or during the Term to any
other person (with the exception of Consultant’s legal counsel), unless
disclosure thereof is required by law or otherwise authorized by this Agreement
or consented to in writing by Company. With respect to any patient or medical
record information regarding Company's patients, Consultant shall comply with
all federal and state laws and regulations, and all bylaws, rules, regulations,
and policies of Company regarding the confidentiality of such information,
including, without limitation, all applicable provisions and regulations of the
Health Insurance Portability and Accountability Act of 1996, as amended
(“HIPAA”). Consultant acknowledges that Consultant will be considered a
“business associate” of Company, as such term is defined under HIPAA, and
accordingly, Consultant shall execute and be bound by the provisions of the
Business Associate Privacy, Security, and HITECH Addendum attached hereto as
Exhibit A and incorporated herein.
11.General Provisions.
(a)Governing Law. This Agreement shall be governed, interpreted, construed and
enforced according to the laws of the State of Georgia.



--------------------------------------------------------------------------------

EXHIBIT C



(b)Binding Effect. This Agreement shall be binding on, and shall inure to the
benefit of each of the parties hereto and their respective heirs, devisees,
executors, administrators, legal representatives, successors and assigns, and no
person or entity shall acquire or have any right under or by virtue of this
Agreement except as expressly provided herein.
(c)Notices. Any notice, demand, waiver or consent required or permitted
hereunder shall be in writing and shall be given by hand delivery, by prepaid
registered or certified mail, with return receipt requested, or by a national
overnight courier service, addressed as follows
If to Consultant:        Carlo A. Musso, M.D.
3384 Peachtree Road, NE, Suite 700
Atlanta, GA 30326


If to Company:        ACSH URGENT CARE OF GEORGIA, LLC
5429 LBJ Freeway, Suite 850
Dallas, Texas  75240
Attention: Matthew D. Thompson, CFO


(d)Assignment. Consultant shall not sell, assign, transfer or delegate any right
or obligation under this Agreement to any person or entity without the express
prior written consent of Company. Company may assign this Agreement at its
discretion without further action or consent of Consultant.
(e)Survival. The representations and warranties, covenants, and agreements of
the parties contained in this Agreement shall survive the expiration of this
Agreement.
(f)Headings. The headings of the Paragraphs of this Agreement are inserted for
convenience and general reference only, shall not be construed as part of this
Agreement and shall in no way be construed as defining, limiting or affecting
the scope or intent of the provisions of this Agreement.
(g)Waiver. No consent or waiver, expressed or implied, by any party with respect
to any breach or default by any other party in the performance of any other
party’s obligations hereunder shall be deemed or construed to be a consent or
waiver with respect to any other breach or default in the performance of the
same or any other obligation of such other party hereunder. A party’s failure to
complain of any act or failure to act of any other party or to declare any other
party in default, irrespective of how long such failure continues, shall not
constitute a waiver by such party of any rights hereunder. The giving of consent
by a party in any one instance shall not limit or waive the necessity of
obtaining such party's consent in any future instance. Any consent required to
be given hereunder shall be in writing unless otherwise provided herein.
(h)Severability of Provisions. The provisions of this Agreement shall be
severable, and if any provision shall be invalid, void or unenforceable in whole
or in part for any reason, the remaining provisions shall remain in full force
and effect.
(i)Further Assurances. Each party hereto agrees to do all acts and things and to
make, execute and deliver such written instruments as shall from time to time be
reasonably required to carry out the terms and provisions of this Agreement.
(j)Counterpart and Facsimile Execution. This Agreement may be executed in two or
more counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. Counterparts may be
delivered via facsimile, electronic



--------------------------------------------------------------------------------

EXHIBIT C



mail (including .pdf) or other transmission method and any counterpart so
delivered shall be deemed to have been duly and validly delivered and be valid
and effective for all purposes.
(k)Attorneys’ Fees. If either party is required to engage an attorney to enforce
any part of this Agreement, or if either party breaches any of the provisions or
covenants contained in this Agreement, then the breaching party shall pay the
reasonable attorneys’ fees and expenses actually incurred by the non-breaching
party in enforcing this Agreement or resulting from such breach.
Entire Agreement. This Agreement contains the entire agreement and understanding
of the parties and supersedes all prior agreements and understandings of the
parties, oral or written, with respect to the subject matter hereof. This
Agreement may be modified only by an agreement in writing executed by all of the
parties hereto. No amendment, modification, termination or waiver of compliance
with any provision of this Agreement will be valid or effective unless in
writing and signed by the parties hereto.



--------------------------------------------------------------------------------

EXHIBIT C



IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the Effective Date.




COMPANY:


ACSH URGENT CARE OF GEORGIA, LLC,
a Georgia limited liability company




By:                            
Name:    Matthew D. Thompson
Title:    Chief Financial Officer




CONSULTANT:


Sign:                             
Print: Carlo A. Musso, M.D.



--------------------------------------------------------------------------------

EXHIBIT C



Exhibit A




Exhibit A
 
Business Associate Privacy, Security, and HITECH Addendum


See attached.
BUSINESS ASSOCIATE PRIVACY, SECURITY, AND HITECH ADDENDUM


This Business Associate Privacy, Security, and HITECH Addendum (this “Addendum”)
is made and entered into as of [CLOSING DATE] by and between ACSH URGENT CARE OF
GEORGIA, LLC, a Georgia limited liability company (“Covered Entity”), and CARLO
A. MUSSO, M.D. a resident of the State of Georgia (“Business Associate”) (each a
“Party” and, collectively, the “Parties”).
RECITALS:
A.    Covered Entity and Business Associate have entered into the Consulting
Agreement dated as of the Effective Date as defined therein (the “Agreement”);
B.    Pursuant to the Agreement, Business Associate provides certain consulting
and advisory services to Covered Entity, including services requiring Business
Associate to have access to Protected Health Information (as defined below);
C.    The services provided by Business Associate to Covered Entity cause
Business Associate to be considered a “business associate” as defined and
governed by the Health Insurance Portability and Accountability Act of 1996 (the
“HIPAA Act”), as amended by the Health Information Technology for Economic and
Clinical Health Act under the American Recovery and Reinvestment Act of 2009,
Pub. L. No. 111-5, (the “HITECH Act”) and these Acts' implementing regulations
found at 45 C.F.R. Parts 160, 162 and 164, as may be amended from time to time
and the regulations commonly known as the “Enforcement Rule” found at 68 Fed.
Reg. 18895 and 71 Fed. Reg. 8390, as may be amended from time to time (all
statutes and regulations referenced in this clause shall be collectively
referred to herein as “HIPAA” for ease of reference.); and
D.    Covered Entity and Business Associate desire to modify the Agreement to
include certain provisions required by HIPAA.
NOW, THEREFORE, in consideration of the mutual covenants and conditions
contained herein and the provision of Protected Health Information by Covered
Entity to Business Associate under the Agreement in reliance on this Addendum,
the Parties agree as follows:
1.Definitions. For purposes of this Addendum, the terms below shall have the
meanings given to them in this Section. The terms used in this Addendum that are
not otherwise defined shall have the meaning assigned to those terms in HIPAA
and its corresponding guidance(s). To the extent HIPAA is amended, this Addendum
shall be modified automatically (with regard to the Addendum's defined terms and
undefined terms)



--------------------------------------------------------------------------------

EXHIBIT C



to correspond to the meaning of terms as defined in HIPAA.
(a)“Administrative Safeguards” means the administrative actions, and policies
and procedures, to manage the selection, development, implementation, and
maintenance of security measures to protect Electronic PHI and to manage the
conduct of Covered Entity’s workforce in relation to the protection of that
information.
(b)“Availability” means the property that data or information is accessible and
useable upon demand by an authorized person.
(c)“Breach of Unsecured PHI” shall have the meaning given to the terms “Breach”
and “Unsecured Protected Health Information” in 45 C.F.R. § 164.402, as may be
amended from time to time.
(d)“Confidentiality” means the property that data or information is not made
available or disclosed to unauthorized persons or processes.
(e)“Covered Entity” shall have the meaning given to that term in 45 C.F.R. §
160.103, as may be amended.
(f)“Data Aggregation” shall mean, with respect to PHI created or received by
Business Associate in its capacity as the business associate of Covered Entity,
the combining of such PHI by Business Associate with the PHI received by
Business Associate in its capacity as a business associate of another Covered
Entity, to permit data analyses that relate to the Health Care Operations
(defined below) of the respective Covered Entity(s). The meaning of “data
aggregation” in this Addendum shall be consistent with the meaning given to that
term in the HIPAA Privacy Rule at 45 C.F.R. § 164.501.
(g)“Designated Record Set” shall mean a group of Records maintained by or for
the Covered Entity that: (a) consists of medical records and billing records
about individuals maintained by or for the Covered Entity; (b) consists of the
enrollment, payment, claims adjudication, and case or medical management record
systems maintained by or for a health plan; or (c) consists of Records used, in
whole or part, by or for the Covered Entity to make decisions about individuals.
As used herein, the term “Record” shall mean any item, collection or grouping of
information that includes PHI and is maintained, collected, used or disseminated
by or for a health care provider. The meaning of Designated Record Set in this
Addendum shall be consistent with the meaning given to that term at 45 C.F.R. §
164.501.
(h)“De-Identify” shall mean to alter the PHI such that the resulting information
meets the requirements described in 45 C.F.R. § 164.514(a) and (b).
(i)“Effective Date” means the effective date of the Agreement.
(j)“Electronic Media” means (1) Electronic storage media including memory
devices in computers (hard drives) and any removable/transportable digital
memory medium, such as magnetic tape or disk, optical disk, or digital memory
card; or (2) Transmission media used to exchange information already in
electronic storage media. Transmission media include, for example the internet
(wide-open), extranet (using internet technology to link a business with
information accessible only to collaborating parties), leased lines, dial-up
lines, private networks, and the physical movement of removable/transportable
electronic storage media.
(k)“Electronic Protected Health Information or Electronic PHI” means Protected
Health Information as defined by this Addendum that is transmitted by or
maintained in Electronic Media.
(l)“Health Care Operations” shall have the meaning given to that term at 45
C.F.R. § 164.501.



--------------------------------------------------------------------------------

EXHIBIT C



(m)“HHS” shall mean the U.S. Department of Health and Human Services.
(n)“HIPAA Privacy Rule” shall mean the regulations and applicable subparts found
at 45 C.F.R. parts 160 and 164, as may be amended from time to time.
(o)“HIPAA Security Rule” shall mean the regulations and applicable subparts
found at 45 C.F.R. parts 160, and 164, as may be amended from time to time.
(p)“Information System” means an interconnected set of information resources
under the same direct management control that shares common functionality. A
system normally includes hardware, software, information, data, applications,
communications, and people.
(q)“Integrity” means the property that data or information have not been altered
or destroyed in an unauthorized manner.
(r)“Physical Safeguards” means physical measures, policies, and procedures to
protect a Covered Entity’s electronic information systems and related buildings
and equipment, from natural and environmental hazards, and unauthorized
intrusion.
(s)“Protected Health Information or PHI” shall mean information created,
transmitted or maintained in any form or medium on behalf of Covered Entity,
including demographic information collected from an individual, that
(i)is created or received by a health care provider, health plan, employer, or
health care clearinghouse; and
(ii)relates to the past, present, or future physical or mental health or
condition of an individual; the provision of health care to an individual; or
the past, present, or future payment for the provision of health care to an
individual, and (a) identifies the individual or (b) with respect to which there
is a reasonable basis to believe the information can be used to identify the
individual.
The meaning of Protected Health Information or PHI in this Addendum shall be
consistent with the meaning given to that term in the HIPAA Privacy Rule and
HIPAA Security Rule.
(t)“Required by Law” shall have the meaning given that term in 45 C.F.R. §
164.103.
(u)“Security Incident” means the successful unauthorized access, use,
disclosure, modification, or destruction of information or interference with
system operations in an information system.
(v)“Technical Safeguards” means the technology and the policy and procedures for
its use that protect Electronic PHI and control access to it.
2.Use and Disclosure of PHI.
(a)Except as otherwise provided in this Addendum, Business Associate may use or
disclose PHI as reasonably necessary to provide the services described in the
Agreement, or as otherwise permitted or required of Business Associate by this
Addendum or as Required by Law, provided that, such disclosure does not violate
HIPAA.
(b)Except as otherwise limited by this Addendum, Business Associate may perform
Data Aggregation services for the Covered Entity to the extent such services are
required in the Agreement.
(c)Except as otherwise limited by this Addendum, Covered Entity authorizes
Business Associate to use the PHI in its possession for the proper management
and administration of Business Associate’s business and to carry out its legal
responsibilities. Business Associate may disclose PHI for its proper management
and administration, provided that (i) such disclosures are



--------------------------------------------------------------------------------

EXHIBIT C



Required by Law; or (ii) Business Associate obtains, in writing, prior to making
any disclosure to a third party (a) reasonable assurances from such third party
that the PHI will be held confidential as provided under this Addendum and used
or further disclosed only as Required by Law or for the purpose for which it was
disclosed to such third party; and (b) an agreement from such third party to
notify Business Associate immediately of any breaches of the confidentiality of
the PHI or Breach of Unsecured PHI.
(d)Business Associate shall not use or disclose PHI in a manner other than as
provided in this Addendum, as allowed by HIPAA, or as Required by Law. Business
Associate will not use or disclose PHI in any manner that would violate
applicable laws or regulations, including, without limitation, HIPAA, as may be
amended from time to time.
(e)Upon request, Business Associate shall make available to Covered Entity any
of Covered Entity’s PHI that Business Associate, or any of Business Associate's
agents or subcontractors, have in their possession.
(f)Business Associate agrees to comply with HIPAA minimum necessary requirements
at 45 C.F.R. § 164.502(b), as may be amended for time to time.
3.Safeguards Against Misuse of PHI. Business Associate shall use appropriate
safeguards to prevent the use or disclosure of PHI other than as provided by
this Addendum in compliance with HIPAA. Business Associate specifically agrees
to comply with the HIPAA Privacy and Security Rules that are applicable to
Business Associate. Business Associate agrees to take reasonable steps to ensure
that the actions or omissions of its employees or agents do not cause Business
Associate to breach the terms of this Addendum. Business Associate shall
implement Administrative, Physical, and Technical Safeguards that reasonably and
appropriately protect the Confidentiality, Integrity, and Availability of the
Electronic PHI that Business Associate creates, receives, maintains, or
transmits on behalf of Covered Entity in compliance with the HIPAA Security
Rule.
4.Monitoring and Reporting Disclosures and Breaches of PHI. Business Associate
agrees to and represents and warrants that it will exercise reasonable diligence
to detect a Breach of Unsecured PHI and to report to Covered Entity any Breach
of Unsecured PHI. Specifically, Business Associate shall report to Covered
Entity in writing any unauthorized use or disclosure of PHI, including but not
limited to the following: (1) any Security Incident involving Electronic PHI of
which it becomes aware, and/or (2) any potential Breach of Unsecured PHI.
Business Associate agrees to report any such unauthorized use or disclosure
within twenty-four (24) hours of becoming aware of such use or disclosure and
agrees to provide such report in the manner and with the content required by
HIPAA and Covered Entity. Subject to indemnification provisions noted herein,
Business Associate agrees that it shall be the sole decision of Covered Entity
to correspond with or notify individuals regarding potential or actual Breaches
of Unsecured PHI, unless Covered Entity directs Business Associate to make such
correspondences or notices.
5.HIPAA HITECH Compliance. Notwithstanding additional provisions specifically
required by this Addendum, as of the date and in the manner required of business
associates by law, Business Associate agrees to and represents and warrants that
it will comply with all privacy and security requirements of HIPAA including the
HITECH Act (codified at 42 U.S.C. §§ 17921 - 17954) requirements that apply to
business associates, and Business Associate also agrees to comply with all
regulations issued to implement HIPAA and/or HITECH Act statutory requirements.
6.Mitigation of Disclosures of PHI. Business Associate shall mitigate, to the
greatest extent practicable, any harmful effect that is known to Business
Associate of any use or disclosure



--------------------------------------------------------------------------------

EXHIBIT C



of PHI by Business Associate or its agents or subcontractors in violation of the
requirements of this Addendum.
7.Agreements with Agents or Subcontractors. Business Associate agrees not to
subcontract out any services involving the disclosure of PHI without the express
written consent of Covered Entity. Business Associate shall ensure that any of
its agents or subcontractor that have access to or to which Business Associate
provides PHI agree in writing to comply with HIPAA, this Addendum and comply as
otherwise required by law.
8.Access to PHI by Individuals.
(a)Upon request, Business Associate agrees to furnish Covered Entity with PHI
maintained in a Designated Record Set in the time, manner, form and format
designated by Covered Entity to allow Covered Entity to comply with 45 C.F.R. §
164.524.
(b)In the event any individual (or personal representative) requests access to
the individual’s PHI directly from Business Associate, Business Associate within
five (5) business days of request, shall forward such request to Covered Entity.
Business Associate shall respond to the individual's request only upon direction
by Covered Entity. The decision to disclose PHI requested by an individual or a
personal representative shall be determined solely by the Covered Entity.
9.Amendment of PHI.
(a)Upon request and instruction from Covered Entity, Business Associate shall
amend PHI or a Record about an individual in a Designated Record Set that is
maintained by, or otherwise within the possession of, Business Associate as
directed by Covered Entity in accordance with procedures established by 45
C.F.R. § 164.526. Any request by Covered Entity to amend such information shall
be completed by Business Associate within fifteen (15) business days of Covered
Entity’s request.
(b)In the event any individual requests that Business Associate amend such
individual’s PHI or Record in a Designated Record Set, Business Associate within
five (5) business days, shall forward such request to Covered Entity. Any
amendment of, or decision not to amend, the PHI or Record as requested by an
individual shall be determined by the Covered Entity.
10.Accounting of Disclosures.
(a)Business Associate shall make available information related to such
disclosures as would be required for Covered Entity to respond to a request for
an accounting of disclosures in accordance with 45 C.F.R. § 164.528. At a
minimum, upon request, Business Associate shall furnish Covered Entity the
following: (i) the date of disclosure of PHI; (ii) the name of the entity or
person who received PHI, and, if known, the address of such entity or person;
(iii) a brief description of the PHI disclosed; and (iv) a brief statement of
the purpose of the disclosure, which includes the reason for such disclosure.
(b)Business Associate shall document any disclosures of PHI made by Business
Associate, in the same manner required of Covered Entity by 45 C.F.R. § 164.528,
as may be amended from time to time. Business Associate hereby agrees to
implement an appropriate recordkeeping system to enable it to comply with the
requirements of this Section. Business Associate agrees to retain such records
for a minimum of six (6) years.
(c)Business Associate shall furnish to Covered Entity (or to the individual
requestor only upon Covered Entity's direction) information collected in
accordance with this Section, in the time and manner designated by the Covered
Entity, to permit Covered Entity to comply with 45 C.F.R. § 164.528, as may be
amended from time to time.



--------------------------------------------------------------------------------

EXHIBIT C



(d)In the event an individual delivers the request for an accounting directly to
Business Associate, Business Associate shall within five (5) days forward such
request to Covered Entity. Covered Entity shall determine the manner for
preparing and delivering any accounting requested.
11.Request for Restrictions/Confidential Communications. Business Associate
agrees to comply with any restriction to the use or disclosure of PHI or
confidential communications that Covered Entity has agreed to in accordance with
45 C.F.R. § 164.522 (a) and (b), or as otherwise required of a Covered Entity by
HIPAA. Business Associate agrees to comply with an individual's request for
restriction of disclosure to the individual's health plan for purposes of
payment or health care operations, if the PHI to be disclosed pertains solely to
a health care item or service for which Covered Entity (or other covered entity)
has been paid out of pocket in full, to the extent required by HIPAA.
12.Availability of Books and Records. Business Associate shall make available
its internal practices, books, agreements, records, and policies and procedures
relating to the use and disclosure of PHI to Covered Entity and, upon request,
to HHS for purposes of determining compliance with HIPAA and this Addendum.
Notwithstanding the foregoing, prior to any such disclosure to HHS or any other
federal or state agency, Business Associate shall notify Covered Entity
immediately of such request and shall furnish Covered Entity with copies of such
request and Business Associate's response. Covered Entity and Business Associate
agree to work together in responding to such request.
13.Term and Termination
(a)This Addendum shall become effective on the Effective Date and shall continue
in effect until all obligations of the Parties have been met under the Agreement
and under this Addendum.
(b)Covered Entity may terminate immediately this Addendum, the Agreement, and
any other related agreements if the Covered Entity makes a determination that
the Business Associate has breached a material term of this Addendum.
(c)Upon termination of the Agreement for any reason, all PHI maintained by
Business Associate shall be returned to Covered Entity (or other party upon
Covered Entity direction) by Business Associate in the manner and format
required by Covered Entity. Business Associate shall not retain any copies of
such information. This provision shall apply to PHI in the possession of
Business Associate’s agents and subcontractors. If return of the PHI is not
feasible, Business Associate shall furnish Covered Entity notification, in
writing, of the conditions that make return infeasible. Upon sole determination
by Covered Entity that return or destruction of the PHI is infeasible, Business
Associate agrees to extend the protections of this Addendum to such information
for as long as Business Associate retains such information and limit further
uses and disclosures to those purposes that make the return or destruction of
the information not feasible. This Section shall survive any termination of this
Addendum.
14.Effect of Addendum.
(a)To the extent the Parties have previously entered into a business associate
relationship relative to the Agreement and such relationship continues to
exists, in any manner through a stand-alone business associate agreement,
business associate terms/provisions/sections incorporated into the Agreement, a
business associate amendment/addendum/appendix, surviving termination
obligations or any other contracting mechanism that obligated Business Associate
as a business associate (collectively referred to as “BA Terms”), this Addendum
hereby supersedes,



--------------------------------------------------------------------------------

EXHIBIT C



updates and replaces any such BA Terms or business associate obligations.
(b)This Addendum is a part of and subject to the terms of the Agreement, except
that to the extent any terms of this Addendum conflict with any term of the
Agreement, the terms of this Addendum shall govern. In the event of
inconsistency between the provisions of this Addendum and mandatory provisions
of HIPAA, as amended, or their interpretation by any court or regulatory agency
with authority over either Party hereto, HIPAA, as interpreted by such court or
agency, shall control. Where the provisions of this Addendum are different than
those mandated by HIPAA, but are nonetheless permitted by such rules as
interpreted by courts or agencies, the provisions of this Addendum shall
control.
(c)Except as expressly stated herein or as provided by law, this Addendum shall
not create any rights in favor of any third party.
15.No Agency Relationship. Parties expressly agree that no agency relationship
is created by this Addendum or the Agreement with regard to Business Associate's
HIPAA obligations.
16.Secure PHI; Encryption of PHI. Business Associate agrees to secure PHI in
compliance with the safe harbors set forth in HHS Guidance “Specifying the
Technologies and Methodologies that Render PHI Unusable, Unreadable, or
Indecipherable,” published in 74 Fed. Reg. 19006 (Apr. 27, 2009), as may be
amended from time to time and HHS Certified Electronic Records Technology
Standards, Implementation Specifications and Certification Criteria at 45 C.F.R.
Part 170.
17.Indemnification. Business Associate hereby agrees to indemnify, defend, and
hold harmless Covered Entity, its officers, employees, and agents from and
against any and all claims, losses, damages, costs, expenses, liabilities,
assessments, judgments, or deficiencies of any nature whatsoever, including,
without limitation, reasonable attorneys’ fees and other costs and expenses,
suit, action, or proceeding, which may arise out of, result from, or constitute
any Breach of any Unsecured PHI, or breach of contract, representation,
warranty, or covenant contained in this Addendum. Business Associate further
agrees to indemnify and hold harmless Covered Entity from any liability for
claims for damages or injury against Covered Entity that are caused by or result
from negligent acts or omissions by Business Associate in the performance of its
HIPAA duties and obligations, together with all costs and expenses, including
reasonable attorneys’ fees.
18.Insurance. Business Associate agrees to carry and warrants and represents
that it does carry liability insurance to cover expenses (including but not
limited to Breach of Unsecured PHI notification expenses, fraud alert expenses,
mitigation of damages expenses, consultant fees, investigation/litigation costs,
legal costs, etc.) associated with a Breach of Unsecured PHI and other HIPAA
violations. Business Associate shall provide proof of such insurance upon
request.
19.Marketing and Fundraising. Business Associate agrees to comply with the HIPAA
requirements and prohibitions regarding marketing and fundraising - including
any opt-out requirements.
20.Policies and Procedures; Training; Documentation. Business Associate agrees
to develop policies and procedures to comply with HIPAA, to train its workforce
on such policies, and to document such compliance, to the extent required by
HIPAA. Business Associate agrees to maintain documentation as required by law.
21.Overseas Data and Cloud Computing. Business Associate agrees not to store or
otherwise outsource PHI outside of the United States of America and agrees not
to use cloud computing models, without notification and prior consent of Covered
Entity.
22.Representation and Warranty. Business Associate represents and warrants that
it is



--------------------------------------------------------------------------------

EXHIBIT C



compliance with the regulatory requirements of this Addendum. Business Associate
expressly acknowledges that it will be subject to the Enforcement Rule and both
criminal and civil penalties for violations of this Addendum or HIPAA.
23.Regulatory References. A reference in this Addendum to a section in the HIPAA
means a reference to the provision as in effect or as amended.
24.Sale of PHI. Business Associate agrees not to sale PHI or de-identified data
to any third party.
25.Notices. All notices, requests and demands or other communications to be
given hereunder to a Party shall be made via first class mail, registered or
certified or express courier to such Party’s address given below:


If to Business Associate:    Carlo A. Musso, M.D.
3384 Peachtree Road, NE, Suite 700
Atlanta, GA 30326


If to Covered Entity:        ACSH URGENT CARE OF GEORGIA, LLC
5429 LBJ Freeway, Suite 850
Dallas, Texas  75240
Attention: Matthew D. Thompson, CFO


26.Amendments; Waiver. Except as otherwise provided herein, this Addendum may
not be modified, nor shall any provision be waived or amended, except in writing
duly signed by authorized representatives of the Parties. The Parties agree to
modify this Addendum as necessary for Covered Entity to comply with HIPAA. A
waiver with respect to one event shall not be construed as continuing, or as a
bar to or waiver of any right or remedy as to subsequent events.



--------------------------------------------------------------------------------

EXHIBIT C



IN WITNESS WHEREOF, this Addendum is executed by the Parties as of the Effective
Date.
            
COVERED ENTITY:


ACSH URGENT CARE OF GEORGIA, LLC,
a Georgia limited liability company




By:                            
Name:    Matthew D. Thompson
Title:    Chief Financial Officer


BUSINESS ASSOCIATE:        


    
Sign:                             
Print: Carlo A. Musso, M.D.





--------------------------------------------------------------------------------

EXHIBIT D



INTELLECTUAL PROPERTY LICENSE AGREEMENT


This INTELLECTUAL PROPERTY LICENSE AGREEMENT (the “Agreement”) is made and
entered into as of [CLOSING DATE] (the “Effective Date”), by and among ACSH
URGENT CARE OF GEORGIA, LLC, a Georgia limited liability company, (“Buyer”) and
CorrectMed, LLC, a Delaware limited liability company, CORRECTMED LOCUST GROVE,
LLC, CORRECTMED SCOTT, LLC, each a Georgia limited liability company, TRIAGE
HOLDING, INC., a Georgia corporation and CARLO A. MUSSO, M.D., a resident of the
State of Georgia (collectively, “Seller”).
RECITALS:
A.Seller and Buyer are party to that certain Asset Purchase Agreement dated as
of the Closing Date (the “Purchase Agreement”). Capitalized terms used and not
defined herein shall have the meaning ascribed thereto in the Purchase
Agreement.
B.Seller is the sole owner of all common law rights, title and interest in and
to the tradename “CorrectMed” (including all derivations thereof, the “Trade
Name”), and all rights, title and interest in and to other trademarks, trade
names, business names, service marks, mascots, emblems, logos, letterheads,
trade secrets, websites, email addresses, social media pages, blogs and
copyrights owned and used by Seller in connection with the Business prior to
Closing (the “Licensed Property”) including but not limited to the Intellectual
Property listed on Exhibit A.    
C.In connection with Buyer's purchase of substantially all of the assets of the
Business, Buyer desires to utilize the Licensed Property in connection with the
operation of the Business.
D.Buyer desires to license from Seller, and Seller desires to license to Buyer,
the right to utilize the Licensed Property in connection with the Buyer’s
operation of the Business, subject to the terms and conditions of this
Agreement.
NOW, THEREFORE, in consideration of the Purchase Price paid to Buyer pursuant to
the Purchase Agreement, the premises and the mutual promises in this Agreement,
and other good and valuable consideration, the receipt and sufficiency of which
is acknowledged, the parties agree as follows:


1.License. Seller hereby grants to Buyer an exclusive, worldwide, transferable,
irrevocable, right and license (the “License”) to use the Licensed Property in
connection with Buyer’s marketing, advertising, promoting, selling, and
operation of the Business, according to the terms and conditions of this
Agreement.
2.Term. The term of this Agreement and the License shall commence on the
Effective Date and unless earlier terminated pursuant to Section 9 below, shall
continue in effect for a period of three years.
3.Protection and Maintenance. Seller shall protect and defend the Licensed
Property and take such other actions reasonably necessary to prevent the
material infringement or other unauthorized use of the Licensed Property. Buyer,
at its sole expense and option, may assist Seller in the protection and defense
of the Licensed Property including bringing or joining in any Legal Proceeding
that Buyer deems necessary to prevent the material infringement or unauthorized
use of the Licensed Property. Any damages or other proceeds received from an
action involving the



--------------------------------------------------------------------------------

EXHIBIT D



material infringement or unauthorized use of the Licensed Property shall be
divided between Seller and Buyer based on the costs incurred by each party in
pursuit of such action.
4.Right to Sublicense.     During the term of this Agreement, Buyer shall have
the right to sublicense the Licensed Property to any Affiliate of Buyer without
the prior written consent of the Seller.
5.Representations and Warranties. Seller represents that (a) it is the sole
owner of each item included among the Licensed Property with full power and
authority to license its use, and (b) the Licensed Property constitutes all of
the intellectual property owned and used by Seller in connection with the
operation of the Business prior to the Effective Date.
6.Ownership of Licensed Property. Seller agrees to indemnify and hold Buyer
harmless from and against all Losses incurred as a result of or related to
claims of third persons for intellectual property infringement, including,
without limitation, trademark infringement and copyright infringement.
7.Discontinuance of Use. From the Effective Date until the termination or
expiration of this Agreement, no Seller Party shall (a) conduct any business
using the Trade Name, (b) enter into any transaction using the Trade Name, (c)
have any commercial or non-commercial dealings with respect to the Trade Name
(except as permitted or required to satisfy Seller Parties’ performance
obligations under the Transition Services Agreement), or (d) represent or take
any other action that suggests that it has the legal right to use the Trade
Name.
8.Consideration. Except for the Purchase Price paid to Buyer pursuant to the
Purchase Agreement and the premises and the mutual promises in this Agreement,
there shall be no additional consideration or royalty due hereunder.
9.Termination.      Buyer may terminate this Agreement for any or no reason and
at any time by delivery of written notice to Seller indicating Buyer’s intent to
terminate.
10.Notices. Any notices required or permitted to be given under this Agreement
shall be in writing and given pursuant to the process set forth for notice in
the Purchase Agreement.
11.Amendment and Waivers. No amendment of any provision of this Agreement shall
be valid unless in writing and signed by both parties.
12.Assignment; Binding Effect. This Agreement shall inure to the benefit of and
be binding upon the parties and their successors. Neither party shall assign or
otherwise transfer any of its rights or obligations hereunder this Agreement
without the prior written consent of the other party.
13.Counterpart and Facsimile Execution. This Agreement may be executed in two or
more counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. Counterparts may be
delivered via facsimile, electronic mail (including .pdf) or other transmission
method and any counterpart so delivered shall be deemed to have been duly and
validly delivered and be valid and effective for all purposes.
14.Severability. Any provision of this Agreement that is invalid, illegal or
unenforceable shall be ineffective to the extent of such invalidity, illegality
or unenforceability, without affecting in any way the remaining provisions
hereof in such jurisdiction or rendering that or any other provision of this
Agreement invalid, illegal or unenforceable.
15.Governing Law and Venue. This Agreement shall be governed by, construed and
enforced in accordance with the laws of the State of Delaware.
16.Dispute Resolution. Except for equitable remedies, upon any disagreement,
dispute or claim arising out of or relating to this Agreement, the parties shall
meet and confer in good faith



--------------------------------------------------------------------------------

EXHIBIT D



and use their reasonable best efforts to reach an agreement for the resolution
of such controversy or dispute. In the event that the parties are unable to
resolve any such controversy or dispute within 30 days, such controversy or
dispute shall be resolved by binding arbitration before one arbitrator pursuant
to the then-applicable rules of the American Health Lawyers Association.
Arbitration proceedings shall be held in Dallas, Texas. The parties may, if they
are able to do so, agree upon the arbitrator; otherwise, an arbitrator shall be
selected in accordance with the American Health Lawyers Association Alternate
Dispute Resolution Services Rules of Procedure for Arbitration. No one shall
serve as arbitrator who is in any way financially interested in this Agreement
or in the affairs of either party or its Affiliates. Each party shall pay its
own expenses of arbitration and one-half of the expenses of the arbitrator. If
any position by any party under this Agreement, or any defense or objection to
such position, is deemed by the arbitrator to have been unreasonable, the
arbitrator shall assess, as part of their award against the unreasonable party
or reduce the award to the unreasonable party, all or part of the arbitration
expenses (including reasonable attorneys’ fees) of the other party and of the
arbitrator.
Entire Agreement. This Agreement supersedes all prior oral and written
agreements and understandings and constitutes the entire agreement between the
parties with respect to the subject matter hereof. This Agreement may not be
amended, modified or rescinded except in writing, signed by both parties and any
attempt to do so shall be void and of no effect.





--------------------------------------------------------------------------------

EXHIBIT D



IN WITNESS WHEREOF, the undersigned have caused this Agreement to be executed
and delivered as of the Effective Date.
                        
LICENSEE:


ACSH URGENT CARE OF GEORGIA, LLC,
a Georgia limited liability company


By:                            
Name:    Matthew D. Thompson
Title:    Chief Financial Officer
    
LICENSOR:


CorrectMed, LLC,
a Delaware limited liability company


By:                            
Name:    Carlo A. Musso, M.D.
Title:    Authorized Representative


CORRECTMED SCOTT, LLC,
a Georgia limited liability company


By:                            
Name:    Carlo A. Musso, M.D.
Title:    Authorized Representative


CORRECTMED LOCUST GROVE, LLC,
a Georgia limited liability company


By:                            
Name:    Carlo A. Musso, M.D.
Title:    Authorized Representative


TRIAGE HOLDING, INC.,
a Georgia corporation


By:                            
Name:    Carlo A. Musso, M.D.
Title:    President


CARLO A. MUSSO, M.D.


Sign:                             
Print: Carlo A. Musso, M.D.



--------------------------------------------------------------------------------

EXHIBIT D



EXHIBIT A
Licensed Property


1.
“CorrectMed”

2.
“CorrectMed Scott”

3.
“CorrectMed Locust Grove”

4.
All email addresses ending in the domain name “correctmed.com”

5.
Logo of CorrectMed entities

6.
All corporate stationary of CorrectMed entities, including, but not limited to:
letterhead, memorandum, facsimile cover sheets, business cards

7.
www.correctmed.com

8.
Any and all social media pages of CorrectMed entities, including, but not
limited to Facebook, LinkedIn, and Twitter, etc.

9.
Any and all promotional items of CorrectMed entities

Any and all advertisements of CorrectMed entities







--------------------------------------------------------------------------------

EXHIBIT E



ASSIGNMENT AND ASSUMPTION AGREEMENT


THIS ASSIGNMENT AND ASSUMPTION AGREEMENT (the “Agreement”), is made and entered
into as of [CLOSING DATE] (the “Closing Date”), by and between ACSH URGENT CARE
OF GEORGIA, LLC, a Georgia limited liability company (“Buyer”) and CorrectMed,
LLC, a Delaware limited liability company, CORRECTMED LOCUST GROVE, LLC,
CORRECTMED SCOTT, LLC, each a Georgia limited liability company, TRIAGE HOLDING,
INC., a Georgia corporation and CARLO A. MUSSO, M.D., a resident of the State of
Georgia (collectively, “Seller Parties”)


RECITALS:
A.Buyer and Seller Parties are parties to that certain Asset Purchase Agreement
dated as of the Closing Date (the “Purchase Agreement”). Capitalized terms used
and not defined herein shall have the meaning ascribed thereto in the Purchase
Agreement.
B.Subject to the terms and conditions of the Purchase Agreement, Seller Parties
have agreed to assign all of their respective right, title and interest in, to
and under the Assumed Contracts, to Buyer, and Buyer has agreed to assume and
perform certain Liabilities under the Assumed Contracts as set forth herein.
NOW, THEREFORE, in consideration of the mutual agreements herein contained and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto do agree as follows:
1.Assignment and Assumption of Assumed Contracts. Seller Parties, to the extent
permitted by applicable law, hereby assign to Buyer all of Seller Parties'
right, title and interest in, to and under the Assumed Contracts and Buyer
hereby assumes and agrees to pay, perform, fulfill and otherwise discharge when
due all Liabilities relating to or arising from an Assumed Contract, but only to
the extent such Liabilities do not relate to or arise from (a) a breach or
failure to perform when due any of the terms of the Assumed Contracts prior to
the Closing Date or (b) any action, omission or occurrence taking place prior to
the Closing Date and resulting in any Liability under such Assumed Contracts.
2.No Other Assumption. Buyer does not assume any of the Retained Liabilities.
3.Binding Effect. This Agreement shall bind and inure to the benefit of parties
hereto and their respective successors and permitted assigns. No provision of
this Agreement is intended to, or shall, confer any third party beneficiary or
other rights or remedies upon any person other than the parties hereto.
4.Governing Law. This Agreement, and any and all claims arising hereunder, shall
be governed by, and construed in accordance with, the laws of the State of
Delaware, without giving effect to principles of conflicts of laws.
5.Further Assurances. Buyer and Seller Parties shall execute and deliver all
such other instruments and agreements and take all such further actions as may
be reasonably required to carry out the transactions contemplated by this
Agreement.



--------------------------------------------------------------------------------

EXHIBIT E





6.Counterparts. This Agreement may be executed in two or more counterparts, each
of which shall be deemed an original, but all of which together shall constitute
one and the same instrument. Counterparts may be delivered via facsimile,
electronic mail (including .pdf) or other transmission method approved by the
receiving party, and any counterpart so delivered shall be deemed to have been
duly and validly delivered and be valid and effective for all purposes.



--------------------------------------------------------------------------------

EXHIBIT E



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the Closing Date.


BUYER:


ACSH URGENT CARE OF GEORGIA, LLC,
a Georgia limited liability company


By:                            
Name:    Matthew D. Thompson
Title:    Chief Financial Officer
    
SELLER PARTIES:


CorrectMed, LLC,
a Delaware limited liability company


By:                            
Name:    Carlo A. Musso, M.D.
Title:    Authorized Representative


CORRECTMED SCOTT, LLC,
a Georgia limited liability company


By:                            
Name:    Carlo A. Musso, M.D.
Title:    Authorized Representative


CORRECTMED LOCUST GROVE, LLC,
a Georgia limited liability company


By:                            
Name:    Carlo A. Musso, M.D.
Title:    Authorized Representative


TRIAGE HOLDING, INC.,
a Georgia corporation


By:                            
Name:    Carlo A. Musso, M.D.
Title:    President


CARLO A. MUSSO, M.D.


Sign:                             
Print: Carlo A. Musso, M.D.





--------------------------------------------------------------------------------

EXHIBIT F



NONCOMPETITION AND CONFIDENTIALITY AGREEMENT
This NONCOMPETITION AND CONFIDENTIALITY AGREEMENT (the “Agreement”), dated
effective as of [CLOSING DATE], (the “Effective Date”), is by and among ACSH
URGENT CARE OF GEORGIA, LLC, a Georgia limited liability company (“Buyer”), and
CORRECTMED, LLC, a Delaware limited liability company, CORRECTMED LOCUST GROVE,
LLC, CORRECTMED SCOTT, LLC, each a Georgia limited liability company, TRIAGE
HOLDING, INC., a Georgia corporation, CARLO A. MUSSO, M.D., a resident of the
State of Georgia (collectively, “Seller Parties”).
RECITALS:
A.Pursuant to that certain Asset Purchase Agreement dated as of April 30, 2014
by and among Buyer and Seller Parties (the “Purchase Agreement”), on the
Effective Date, Seller Parties sold, transferred and assigned, and Buyer
purchased, substantially all of the assets used or held for use in connection
with the operation of the Business. Capitalized terms used and not defined
herein shall have the meaning ascribed thereto in the Purchase Agreement.
B.As a condition to Buyer’s entering into the Purchase Agreement, Buyer has
required that Seller Parties, among other things, (1) enter into this Agreement,
and (2) that Owner enter into a consulting agreement with Buyer to assist in the
post-Closing operation of the Business (“Consulting Arrangement”),
C.Seller Parties have intimate knowledge of the Business which knowledge, if
exploited, directly or indirectly, by any Seller Party in contravention of this
Agreement, would seriously, adversely and irreparably affect the ability of the
Buyer to realize the benefits of its acquisition and protect and secure, among
other things, (1) certain trade secrets of the Business; (2) valuable
confidential and professional information of the Business; (3) relationships
with existing patients; (4) and the goodwill associated with the Business and
Purchased Assets.


NOW THEREFORE, in consideration of the Purchase Price paid to Seller Parties for
the Purchased Assets, the covenants, warranties and mutual agreements herein set
forth, and for other good and valuable consideration, the receipt and adequacy
of which is hereby acknowledged, the parties do hereby agree as follows:
1.Acknowledgements.    Seller Parties acknowledge that the covenants contained
in this Agreement are an essential part of the Purchase Agreement and that, but
for Seller Parties’ agreement to comply with such covenants, Buyer would not
have entered into the Purchase Agreement. Seller Parties further acknowledge
that the terms and provisions of this Agreement are incorporated by reference
into the Purchase Agreement.
2.Non-competition; Non-Solicitation. From the Effective Date and continuing
until the third anniversary of the termination of Consulting Arrangement, (but
in no event longer than five years after the Closing Date) (the “Covered
Period”), none of the Seller Parties shall, directly or indirectly, for their
own account or for others, within a radius of 25 miles of the Centers or any
other urgent care, occupational care or walk-in medical center that Buyer or any
of its Affiliates opens, acquires, manages or commits (whether or not such
commitment is binding) to open, acquire, or manage at any time prior to or
during the term of the Consulting Arrangement (each a “Protected



--------------------------------------------------------------------------------

EXHIBIT F



Center”) (a) call upon, solicit, divert or take away, any patients, customers or
clients seen or treated at any Protected Center, (b) except for Walter Smith,
M.D., Phillip Nowlin, M.D., and Eric Rose, PA-C, hire, attempt to hire, contact
or solicit with respect to hiring, any employee or independent contractor
employed or engaged by Buyer within the 24-month period immediately preceding
the expiration of the Covered Period, or, (c) own any interest in, lease,
operate, manage, perform services for, extend credit to or otherwise participate
in (e.g., as a medical director, owner, lender, employee, officer, consultant or
contractor) any urgent care, occupational care or walk-in medical business
within a 25 mile radius of a Protected Center. The foregoing is not intended nor
shall it be interpreted to prohibit any Seller Party from referring any patient
for any goods or services to any health care center that in such Seller Party’s
independent medical judgment is in the best interests of such patient.
3.Confidentiality. Seller Parties will hold and keep confidential all
Confidential Information (as defined below) to which any Seller Party, at any
time shall have become informed, and that Owner will not, directly or
indirectly, disclose any Confidential Information to any person, firm,
corporation or entity, or use the same, or permit the same to be disclosed or
used. “Confidential Information” as used herein means proprietary information
directly relating to Seller Parties or developed exclusively by Seller Parties
or developed for the use of Seller Parties or the Business and may include,
without limitation, the following types of information regarding Seller Parties
or the Business existing as of the date hereof: corporate information, including
business information, plans, strategies, tactics, or policies; marketing
information, including strategies, tactics, methods, customer and patient lists,
prospects, and market research data; financial data or forecasts; policies or
procedures; know-how and ideas; operational information, including trade
secrets; and technical information, including designs, drawings and
specifications. Confidential Information is limited to that information which is
not generally known to the public (other than as a result of unauthorized
disclosure by Seller Parties) or within the industry in which Business is
operated.
4.Non-Disparagement.     Seller Parties will not in any way, directly or
indirectly, make any statements, written or verbal, that are defamatory,
derogatory, or disparaging about, or that may adversely affect the Business,
Buyer or its Affiliates, or any of their shareholders, officers, directors,
members, owners, employees, personnel, agents or representatives (collectively,
the “Buyer Entities”). This includes, but is not limited to, making such
statements on any internet site, blog or social media page, including Facebook,
Google Plus, Twitter, LinkedIn, or any other internet site, electronic medium,
or any other forum or medium. This prohibition applies to statements made under
false names, anonymously, or through third parties or other business entities.
The terms “derogatory” or “disparaging” as used in this Agreement are intended
by the parties to have the broadest possible meaning and are to include any
utterances or writings by Seller Party or at any Seller Party’s instruction,
whether or not such Seller Party believes or is of the opinion that such
utterances or writings are correct or true, which could be reasonably regarded
as tending to deprecate, discredit, demean, lower or diminish the regard or
reputation of or otherwise adversely affect the Business or the Buyer Entities
as a result.
5.Compliance.    Owner acknowledges that compliance by each Seller Party with
the terms of this Agreement is necessary for Buyer to realize the benefits of
its acquisition and protect and secure, among other things, among other things,
(a) trade secrets of the Business; (b) valuable confidential and professional
information of the Business; (c) relationships with existing patients; and (d)
the goodwill associated with the Business and Purchased Assets purchased by
Buyer under the Purchase Agreement. Further, Seller Parties acknowledge and
agree that irreparable injury, for



--------------------------------------------------------------------------------

EXHIBIT F



which the remedy at law would be inadequate, will result to Buyer in the event
of a breach of this Agreement. Accordingly, Seller Parties agree that Buyer will
be entitled, in addition to any other remedies and damages available, including
reasonable attorney fees incurred in the enforcement of the covenants and
restrictions contained in this Agreement, to an injunction to restrain the
violation of the terms of this Agreement.
6.Reasonableness; Severability. Seller Parties acknowledge and agrees that the
restrictions placed on Seller Parties and the rights and remedies conferred on
Buyer are reasonable in time, scope, and territory and are fully required to
protect the legitimate business interests of Buyer without a disproportionate
detriment to Seller Parties. If any provision of this Agreement shall, for any
reason, be adjudged by any court of competent jurisdiction to be invalid or
unenforceable (i) such provision shall remain in force and effect to the maximum
extent allowable, if any, and (ii) such judgment shall not affect, impair, or
invalidate the remainder of this Agreement, but shall be confined in its
operation to the provision of this Agreement directly involved in the
controversy in which such judgment shall have been rendered, and (iii) and the
enforceability or validity of the remaining provisions of this Agreement shall
not be affected thereby. If a court finds that any provision of this Agreement
is invalid or unenforceable, but that modification of such provision will make
it valid or enforceable, then such provision shall be deemed to be so modified.
7.Miscellaneous. This Agreement shall be construed and enforced in accordance
with, and governed by, the laws of the State of Georgia (without regard to the
conflicts of laws principles thereof). This Agreement embodies the entire
agreement and understanding between Buyer and Seller Parties with respect to the
subject matter hereof and supersedes all prior and contemporaneous agreements
and relating to the subject matter hereof. Except as set forth in Section 6 of
this Agreement, this Agreement may not be modified or amended or any term or
provision hereof waived or discharged except in writing signed by the party
against whom such amendment, modification, waiver, or discharge is sought to be
enforced. All of the terms of this Agreement shall be binding upon the parties
hereto and their respective successors and assigns and shall inure to the
benefit of and be enforceable by the parties hereto, the Buyer Entities and
their respective successors and assigns. This Agreement may be executed in two
or more counterparts, each of which shall be deemed an original, but all of
which together shall constitute one and the same instrument. Counterparts may be
delivered via facsimile, electronic mail (including .pdf) or other transmission
method and any counterpart so delivered shall be deemed to have been duly and
validly delivered and be valid and effective for all purposes.





--------------------------------------------------------------------------------

EXHIBIT F



IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the Effective Date.


BUYER:


ACSH URGENT CARE OF GEORGIA, LLC,
a Georgia limited liability company


By:                            
Name:    Matthew D. Thompson
Title:    Chief Financial Officer
    
SELLER PARTIES:


CorrectMed, LLC,
a Delaware limited liability company


By:                            
Name:    Carlo A. Musso, M.D.
Title:    Authorized Representative


CORRECTMED SCOTT, LLC,
a Georgia limited liability company


By:                            
Name:    Carlo A. Musso, M.D.
Title:    Authorized Representative


CORRECTMED LOCUST GROVE, LLC,
a Georgia limited liability company


By:                            
Name:    Carlo A. Musso, M.D.
Title:    Authorized Representative


TRIAGE HOLDING, INC.,
a Georgia corporation


By:                            
Name:    Carlo A. Musso, M.D.
Title:    President


CARLO A. MUSSO, M.D.


Sign:                             
Print: Carlo A. Musso, M.D.





--------------------------------------------------------------------------------

EXHIBIT G



CLOSING CERTIFICATE OF [PARTY1]
            [PARTY1] (“Party1”), hereby certifies, represents and warrants as of
[CLOSING DATE] (the “Closing Date”) to [PARTY2] (“Party2”) as follows:
1.Each of the representations, warranties, covenants and agreements, which
representations, warranties, covenants and agreements are incorporated herein as
though set out in full herein, made by Party1 in that certain Asset Purchase
Agreement dated as of April 30, 2014, by and among Party1 and Party2. (the
“Purchase Agreement”) (a) were true and correct in all respects on and as of the
effective date of the Purchase Agreement, and (b) are true, and correct in all
respects, and not breached, as of the Closing Date.
2.Each covenant and obligation of Party1 to be performed prior to or at Closing
pursuant to the Purchase Agreement has been performed and all conditions to
Closing have been satisfied (unless expressly waived by Party2).
3.The undersigned acknowledges that this Closing Certificate is being delivered
to Party2 pursuant to the Purchase Agreement and that Party2 will rely on this
Closing Certificate in closing the transactions contemplated by the Purchase
Agreement.



--------------------------------------------------------------------------------

EXHIBIT G



IN WITNESS WHEREOF, this Closing Certificate has been executed by [Party 1] as
of the Closing Date.


                        
[PARTY 1]:
    


By:                            
Name:                            
Title:                                





--------------------------------------------------------------------------------

EXHIBIT H



TRANSITION SERVICES AGREEMENT


This TRANSITION SERVICES AGREEMENT (the “Agreement”), dated effective as of
[CLOSING DATE], (the "Effective Date"), is by and between ACSH URGENT CARE OF
GA, LLC, a Georgia limited liability company (“Buyer”), and CorrectMed, LLC, a
Delaware limited liability company, CORRECTMED LOCUST GROVE, LLC, a Georgia
limited liability company and CORRECTMED SCOTT, LLC, a Georgia limited liability
company (collectively, “Sellers”), TRIAGE HOLDING, INC., a Georgia corporation
(“Triage”) and CARLO A. MUSSO, M.D., an individual resident of the State of
Georgia (“Owner”), and for the sole purpose of acknowledging this Agreement,
[***], M.D., an individual resident of the State of Georgia (“Dr. [***]”).
Triage, Owner and each of the Sellers are referred to herein, collectively, as
the “Seller Parties.”
RECITALS:
A.Pursuant to that certain Asset Purchase Agreement dated as of [EFFECTIVE DATE]
by and among Buyer and Seller Parties (the “Purchase Agreement”), Buyer
purchased substantially all of the assets used or held for use in connection
with the operation of the Business. Capitalized terms used and not defined
herein shall have the meaning ascribed thereto in the Purchase Agreement.
B.A material portion of the Sellers’ revenue is derived from services rendered
pursuant to contracts with Payors in which Dr. [***] is a party. To increase the
likelihood that such contracts remain effective and enforceable throughout the
term of this Agreement, Buyer and Seller Parties desire for Dr. [***] to
acknowledge this Agreement.
C.As a condition to Buyer’s entering into the Purchase Agreement, Buyer required
that Seller Parties, among other things, enter into this Agreement to avoid any
post-Closing disruption to the Business.
NOW THEREFORE, in consideration of the Purchase Price paid to Seller Parties for
the Purchased Assets, the covenants, warranties and mutual agreements herein set
forth, and for other good and valuable consideration, the receipt and adequacy
of which is hereby acknowledged, the parties do hereby agree as follows:
ARTICLE 1
OBLIGATIONS OF BUYER


1.1Services. Buyer shall perform all services relating to the general management
and administration of the Business (the “Services”), including those relating to
business planning, financial management, accounting and bookkeeping,
administration, Patient Record maintenance, facilities management, and staffing
and scheduling. The Services shall not include, and Buyer shall have no
responsibility for, any clinical act required by law to be rendered by licensed
healthcare professionals including the rendering of professional medical service
to patients. Nothing in this Agreement shall be interpreted to permit Buyer or
any employee or agent of Buyer to perform any act requiring licensure under
applicable state law or to in any way influence the professional medical
judgment of any Clinical Provider.
            



--------------------------------------------------------------------------------

EXHIBIT H



1.2    Space, Equipment, Personnel and Other Infrastructure. Buyer shall furnish
the space, equipment, personnel, the other infrastructure items set forth in
this Section 1.2 below acquired or leased by Buyer pursuant to the Purchase
Agreement, and such other items as Buyer and Seller Parties may mutually agree
are reasonably necessary to operate the Business.
(a)Office Space and Utilities. Buyer shall lease, license, procure or otherwise
arrange for the provision of medical office space (the “Office Space”) to be
used, which shall initially be the Centers, in connection with the Business (and
all utility services related thereto); provided that Buyer may move, relocate or
close either of the Centers from time to time in its sole discretion.
(b)Equipment. Buyer shall furnish all medical equipment, office equipment,
fixtures and furnishings reasonably necessary for the operation of the Business
(collectively, the “Equipment”). Buyer at its sole cost and expense shall keep
and maintain the Equipment in good order and repair, ordinary wear and tear
excepted. Seller Parties shall provide prompt written notice to Buyer of any
Equipment which may be in need of repair or replacement. The Equipment shall
remain the sole property of Buyer, and Buyer shall be responsible for the
payment of all personal property taxes, license fees, registration fees,
assessments, charges, and taxes (municipal, state, and federal) which may now or
hereafter be imposed upon the ownership, leasing, renting, sale, possession, or
use of the Centers or the Equipment.
(c)Non-Clinical, Support Personnel. Buyer shall make available to Sellers each
individual hired or engaged by Buyer in connection with the Transactions (which
shall not include the Clinical Providers) (the “Support Personnel”). The Support
Personnel shall be subject to Buyer’s instruction and control, and shall act in
accordance with Buyer's policies, procedures and performance standards. Buyer
shall be solely responsible for (i) scheduling of individual work hours for the
Support Personnel, including with respect to overtime, weekends, holidays and
vacations, and (ii) setting and paying the compensation and benefits of the
Support Personnel (and withholding all applicable payroll taxes from such
compensation and benefits).
1.3    Supplies. Buyer, upon consultation with Sellers, shall furnish all
medical and office supplies reasonably necessary for the operation of the
Business (“Supplies”).
1.4    Right to Subcontract. Buyer, without the consent of any Seller Party, may
subcontract with one or more persons or entities, including any Affiliates of
Buyer, to perform all or any portion of Buyer’s obligations in this Agreement.
1.5    Buyer’s Insurance. Buyer shall obtain and maintain appropriate general
liability insurance covering the Purchased Assets and all non-clinical aspects
of the Business.


ARTICLE 2
OBLIGATIONS OF SELLER PARTIES


2.1Clinical Services. Seller Parties shall be solely responsible for all aspects
of the diagnostic, therapeutic, and all other healthcare services required by
law to be rendered by licensed healthcare professionals at the Centers.
2.2    Transition Services. Each Seller Party shall diligently perform all
services reasonably requested by Buyer to transition the non-clinical aspects of
the Business to Buyer (avoiding to the extent possible, any disruption or
interruption to the Business). Such services will include introducing Buyer, at
Buyer’s request, to all vendors, suppliers, employer clients, and other parties
with which Seller Parties maintain commercial relationships in connection with
the Business. The consideration payable to Seller Parties pursuant to this
Agreement shall be the sole consideration



--------------------------------------------------------------------------------

EXHIBIT H



for the services rendered by any Seller Party during the term of this Agreement.
2.3    Vendor Contracts. Seller Parties shall continue to perform under all
contracts and agreements existing as of the Effective Date, including those set
forth on Schedule 2.3 to this Agreement. Notwithstanding the foregoing, Buyer,
at its sole discretion, may at any time during the Term, require that Seller
Parties terminate any or all of such contracts unless such termination would
result in Seller Parties’ material breach of any such contract.
2.4    Election of Officers. Sellers shall take all necessary action to cause a
designee of Buyer to be elected as an officer of each Seller. In their capacity
as officers, such designees shall have the power and authority to execute
contracts and engage in all other activities related to the Business on behalf
of Seller Parties in accordance with this Agreement.
2.5    Licensure. Seller Parties shall maintain and timely update, as necessary,
all federal, state and local licenses, registrations, permits and all other
regulatory authorizations necessary or appropriate to perform Seller Parties’
obligations under this Agreement.
2.6    Clinical Provider Employment. Except as Buyer may agree in writing,
Seller Parties shall continue to employ and contract directly with all Clinical
Providers named on the Retained Worker List on terms consistent in all respects
with those existing immediately prior to the Effective Date. Seller Parties
shall perform all employee record keeping, payroll accounting, including social
security and other payroll tax reporting and insurance for the Clinical
Providers. Notwithstanding the foregoing, Seller Parties acknowledge that (i)
each Clinical Provider has entered into a written employment agreement with
Buyer, which shall become effective immediately upon the termination of this
Agreement, and (ii) such contract right is a valuable asset of Buyer, the
interference with which will cause significant financial loss to Buyer; and
(iii) each Seller Party is a party to a Noncompetition and Confidentiality
Agreement with Buyer prohibiting the solicitation of any Clinical Provider for
employment or engagement as an independent contractor.
2.7    Clinical Providers
(a)Staffing. Seller Parties shall provide a sufficient number of Clinical
Providers during the Centers' regular business hours (as determined from time to
time by Buyer upon consultation with Sellers) to meet the overall patient
demands without causing any increase in patient wait times at the Centers.
(b)Physician Qualifications. Seller Parties shall make reasonable efforts to
ensure that each physician among the Clinical Providers at all times during the
term of this Agreement meets the following criteria: (i) is qualified and duly
licensed to practice medicine in the State of Georgia; (ii) holds participating
provider status in the Medicare program; (iii) possesses customary narcotics and
controlled substances numbers and licenses as required by all federal, state and
local laws and regulations to prescribe, dispense and administer narcotics of a
like nature to those prescribed, dispensed and administered at the Centers prior
to the Effective Date; (iv) complies with applicable state medical licensing
requirements pertaining to continuing medical education; (v) complies with any
other reasonable requirements as set forth in Buyer’s policies and procedures,
rules and regulations and made known to Seller Parties; and (vi) is
appropriately credentialed and authorized to seek reimbursement under the Payor
Contracts for services rendered.
(c)Clinical Provider Representations. Seller Parties represent and warrant that:
(i) no Clinical Provider has ever had his or her license to provide professional
healthcare services in any state suspended, revoked or restricted; (ii) no
Seller Party or Clinical Provider has ever been reprimanded, sanctioned or
disciplined by any licensing board or state or local medical society or



--------------------------------------------------------------------------------

EXHIBIT H



specialty board; (iii) no Seller Party or Clinical Provider has ever been
excluded from participation in, or sanctioned by, any state or federal health
care program, including Medicare or Medicaid; and (iv) no Clinical Provider has
ever been denied membership or reappointment of membership on the medical staff
of any hospital and no hospital medical staff membership or clinical privileges
of any Clinical Provider have ever been suspended, curtailed or revoked for a
medical disciplinary cause or reason. Seller Parties shall promptly notify Buyer
upon the occurrence of any event or omission that reasonably could be
anticipated to lead to any of the foregoing representations becoming untrue or
incorrect.
(d)Medical Reports. Seller Parties shall cause the Clinical Providers to timely
produce, review and sign a complete written medical report for each patient
receiving services at the Centers sufficient to entitle Seller Parties to file
complete claims for payment for the services rendered.
(e)Payor Contracts. Seller Parties shall maintain, and shall cause Dr. [***] to
maintain, all contracts with Payors that are in effect as of the Effective Date.
2.8    Actions Requiring Buyer’s Consent. Notwithstanding anything herein to the
contrary, Seller Parties shall not perform or commit to perform any of the
following actions without the prior written consent of Buyer:
(a)the issuance, redemption, reclassification, recapitalization, transfer,
exchange, merger, consolidation, or the consummation of any other action
affecting or involving the ownership interests in Sellers or of any security
convertible into units of ownership interests in Sellers;
(b)the employment, engagement, or termination of the service relationship of any
existing or new Clinical Provider;
(c)the grant, payment, or promise to pay any bonus or increase in the salary or
rate of pay of any Service Provider except for normal annual increases
consistent as to timing and amount with past practice;
(d)the distribution of any cash, property or assets of Sellers to Triage, Owner
or to or to any other party on account of any outstanding securities of Sellers
or any other Seller Party;
(e)the sale, assignment, pledge, lease, exchange, transfer or other disposition
of Sellers’ assets or the Purchased Assets, including without limitation a
mortgage or other grant of a security interest or lien on any of Sellers’ assets
or the Purchased Assets;
(f)the consummation of any transaction (including the incurrence of
indebtedness) or any series of related transactions, or the entering into of any
contract, involving aggregate consideration in excess of $1,000;
(g)the amendment to the organizational documents of Sellers except as may be
required in the Purchase Agreement prior to or at Closing;
(h)the dissolution or liquidation of Seller Parties; or
(i)the extension of any credit or the creation of any indebtedness to or from
any Clinical Provider.
2.9    Insurance. Seller Parties shall maintain professional liability insurance
for all Clinical Providers (individually or on a full-time equivalency, “slot”
basis) covering the professional services rendered at the Centers at policy
limits of not less than $1,000,000 for each occurrence and $3,000,000 in the
annual aggregate (“Malpractice Insurance”). Upon termination of this Agreement,
Seller Parties shall either (a) purchase an extended reporting policy covering
claims



--------------------------------------------------------------------------------

EXHIBIT H



that relate to the professional services provided by the Clinical Providers
prior to the termination of this Agreement (“tail policy”) at policy limits of
not less than $1,000,000 for each occurrence and $3,000,000 in the annual
aggregate, or (b) otherwise adequately provide and carry professional
malpractice liability insurance covering claims relating to the professional
services rendered prior to the termination of this Agreement. Seller Parties
further agree to provide, at the request of Buyer, evidence of such coverage
reasonably satisfactory to Buyer, and to notify Buyer immediately in writing of
the cancellation, modification or termination of such insurance coverage. This
Section 2.9 shall survive the termination of this Agreement.


ARTICLE 2
FINANCIAL MATTERS


3.1Billing and Collection. Buyer, on behalf of Sellers (and indirectly, Dr.
[***]), shall exercise reasonable efforts to bill and collect, or arrange for a
third party to bill and collect, in a timely manner all professional and other
fees attributable to services rendered or goods sold (including the
Pharmaceutical Inventory) in the operation of the Business prior to the
Effective Date (the “Pre-Closing Receivables”) and during the term of this
Agreement (the “Post-Closing Receivables” and together with the Pre-Closing
Receivables, collectively, the “Accounts Receivable”). In connection therewith,
Seller Parties hereby appoint Buyer (or its designee) as Seller Parties’
exclusive, true and lawful agent, and Buyer hereby accepts such appointment, for
the purposes of billing and collecting the Accounts Receivable.
3.2    Accounts Receivable. To the extent permitted by applicable law, Seller
Parties shall take all necessary action to instruct the financial institutions
in which proceeds from the Accounts Receivable are deposited (and shall take no
action to limit or discontinue such instructions), to sweep all funds in such
account or accounts, on a daily basis, to an account designated in writing by
Buyer. On a monthly basis and at such times as Buyer may reasonably request,
Seller Parties shall furnish to Buyer an account statement evidencing all
deposits and withdrawals made from such accounts during the applicable period.
Furthermore, to the extent permitted by applicable law, Seller Parties shall
cause any proceeds from the Accounts Receivable (a) delivered directly to Seller
Parties, (b) deposited into any bank account or lockbox not subject to the
preceding instructions, or (c) collected for or on behalf of Seller Parties by
any third party during or after the term of this Agreement to be promptly turned
over to Buyer, and in any case within three days of receipt.
3.3    Application of Payments. As set forth in the Purchase Agreement,
Pre-Closing Receivables shall be the sole and exclusive property of Buyer, and
shall not be applied pursuant to this Section 3.3. Buyer shall apply all funds
received on account of the Post-Closing Receivables in the following order:
(a)First, to pay any refunds, rebates, recoupments, offsets, overpayments,
credit balances, returned checks, allowable discounts, contractual adjustments
and any other necessary or appropriate amounts due to patients or Payors
relating to or arising from the rendering or failure to render healthcare
services during the term of this Agreement, and only to the extent such costs
and expenses are not Retained Liabilities.
(b)Second, to pay all costs and expenses relating to the employment or
engagement of the Clinical Providers, including the salary, bonus, benefits,
payroll taxes, including



--------------------------------------------------------------------------------

EXHIBIT H



malpractice insurance premiums payable to or on account of the Clinical
Providers, but only to the extent such costs and expenses are not Retained
Liabilities.
(c)Third, to reimburse Buyer for all costs and expenses incurred after the
Effective Date relating either to the Clinical Providers or the performance of
healthcare services by the Clinical Providers at the Centers (but only to the
extent such costs and expenses are not Retained Liabilities), including payment
for all taxes, assessments, and licensing fees; Pharmaceutical Inventory; locum
tenems costs; continuing medical education fees; costs incurred in connection
with the Patient Records; the amount due and payable relating to any Advance (as
defined in Section 3.4); costs to obtain and maintain in good standing, business
and professional licenses, certificates and other necessary documentation to
operate the clinical aspects of the Business in a manner consistent with past
practices; all other operating expenses incurred in the clinical operation of
the Business including those for or relating to electronic medical records,
radiology overreads, and medical waste disposal.
(d)Fourth, to a flat monthly office space license fee payable to Buyer (the
“Office Space License Fee”), the cost of which shall be consistent with fair
market value for the Office Space and as set forth on monthly invoices
substantially in the form of Exhibit A attached hereto (the “Monthly Invoice”).
(e)Fifth, to a flat, monthly furniture, furnishings and equipment rental fee
payable to Buyer (the “Equipment Rental Fee”) in an amount consistent with fair
market value for the Equipment and as set forth on the Monthly Invoice. Seller
Parties shall also pay any applicable taxes and other related amounts due in
connection with the Equipment Rental Fee.
(f)Sixth, to the extent funds are available after application of subsections (a)
through (e) above, to reimburse Buyer to the extent not already reimbursed
pursuant to the provisions of Section 3.3 above for all direct and indirect
costs and expenses incurred by Buyer in carrying out its obligations under this
Agreement (in each case on an accrual basis), including all direct expenses,
insurance premiums (other than the malpractice premiums), supply expenses,
equipment purchase and lease expenses, leasehold improvement expenses,
utilities, cable/internet related expenses, software expenses and services,
medical waste disposal expenses, compensation for the Support Personnel, a
reasonable allocation of Buyer’s executive management expense and other central
overhead costs, security expenses, auditing and tax preparation fees and
professional advisor fees, such as accountants and attorneys, and any working
capital or additional loans and any other taxes, assessments, costs, fees and
expenses incurred by Buyer (collectively, the “Buyer’s Expenses”).
(g)Seventh, to the extent funds are available after application of subsections
(a) through (f) above, to pay Buyer a monthly management fee (the “Management
Fee”) in an amount equal to the lesser of (i) the Flat Fee (as defined below) or
(ii) an amount equal to Sellers’ Net Income (as defined below) for the
applicable month. The Management Fee shall be paid on a monthly basis within 30
days after the end of each calendar month. Buyer shall send in writing,
electronically or otherwise the Monthly Invoices to Seller Parties. The parties
agree that the Management Fee is fair and equitable, commercially reasonable and
consistent with fair market value in exchange for the Services. For purposes of
this Agreement, the “Flat Fee” shall equal $________ and the term “Sellers’ Net
Income” means all revenues generated by the Business (on an accrual basis)
during the applicable month for which the Management Fee is owed less refunds,
rebates, recoupments, offsets, overpayments, credit balances, returned checks,
allowable discounts, contractual adjustments and any other necessary or
appropriate adjustments due to patients or Payors



--------------------------------------------------------------------------------

EXHIBIT H



and, for purposes of this Agreement, less the total payments and expenses
actually paid by Seller Parties pursuant to Sections 3.3(a) through (f) above
during such month.
4.1Deficit Funding. If at any time during the term of this Agreement, the
proceeds from the Post-Closing Receivables are insufficient to satisfy Seller
Parties’ payment or reimbursement obligations in this Agreement, Buyer shall
advance the Practice an amount equal to such deficit (each, an “Advance”). Each
Advance shall be repaid pursuant to Section 3.3(c) of this Agreement unless
mutually agreed by the parties.
5.1Security Agreement. To the extent permitted by applicable law, Seller Parties
hereby grant to Buyer a security interest in all revenues, Accounts Receivable,
contract rights and general intangibles of Seller Parties to secure all
indebtedness and obligations of Seller Parties to Buyer arising under or in
connection with this Agreement. Seller Parties shall execute all documents and
instruments necessary to evidence and perfect the foregoing security interest
promptly upon presentment of such documents or instruments by Buyer.
ARTICLE 1

ARTICLE 2STANDARDS OF PRACTICE AND COMPLIANCE WITH LAW
1.1Standards of Practice. Seller Parties shall operate and conduct all aspects
of the Business for which it has responsibility in accordance with applicable
law and professional and ethical standards. Seller Parties shall act in a manner
consistent with past practice to cause each Clinical Provider to: (a) interact
in a courteous, positive and constructive manner with patients and the Support
Personnel; (b) conduct all activities at the Center in compliance with
applicable laws and regulations; (c) promote high standards of quality of care,
business ethics and integrity; (d) maintain the confidentiality of patient
information and protect confidential and proprietary information of Buyer; (e)
conduct activities and relationships with others so as to avoid conflicts of
interest, in appearance or fact; (f) conduct business transactions with
suppliers, contractors, vendors and other third parties at arms-length and free
from offers or solicitation of gifts and favors, or other improper inducements;
and (g) exercise responsible and reasonable stewardship to preserve and protect
the assets and commercial relationships of the Business and make productive and
effective use of the resources located at the Center.
2.1Patient Privacy. Buyer, as a business associate of Sellers, agrees to comply
to the extent applicable with all applicable federal, state and local privacy
and security laws, including without limitation the Health Insurance Portability
and Accountability Act of 1996 (“HIPAA”) and all implementing regulations issued
pursuant thereto, as may be amended from time to time (45 CFR Parts 160-164).
Buyer shall comply with the HIPAA Business Associate Addendum attached hereto as
Exhibit B and incorporated herein by reference.
3.1Compliance with Health Care Fraud and Abuse Laws. Neither Seller Parties nor
Buyer, to the extent applicable, shall engage in any activity prohibited by any
federal, state or local law or regulation relating to the referral or brokering
of patients, including without limitation anti-kickback and self-referral
prohibitions and limitations, as the same now exist or as they may be
subsequently amended or revised.
4.1No Referrals Required. Buyer shall neither have nor exercise any control or
direction over the number, type, or recipient of patient referrals and nothing
in this Agreement shall be construed as directing or influencing such referrals.
Nothing in this Agreement is to be construed to restrict the professional
judgment of the Sellers or any Clinical Provider to use or to refer a patient to
any medical practice or facility where necessary or desirable in order to
provide proper and



--------------------------------------------------------------------------------

EXHIBIT H



appropriate treatment or care to a patient or to comply with the wishes of the
patient. No part of this Agreement is intended to induce, encourage, solicit,
compensate for (either directly or indirectly, on either an in-cash or in-kind
basis) or reimburse for referrals of any patients or business, including any
patient or business funded in whole or in part by federal or state government
programs (i.e., Medicare, Medicaid, TRICARE, etc.). The parties acknowledge that
there is no requirement under this Agreement or any other agreement between the
parties that any party refer patients or other business to another party or any
of their respective Affiliates. No payment made under this Agreement shall be in
return for the referral of patients or business, including those paid in whole
or in part by federal or state health care programs.
5.1Patient Records. The parties acknowledge that all Patient
6.1Records were purchased by Buyer pursuant to the Purchase Agreement, and that
upon compliance with all applicable rules and regulations pertaining to
transfer, such records shall be transferred to the person identified by Buyer in
accordance with the terms of the Purchase Agreement. The parties shall cooperate
in good faith to (a) satisfy such rules and regulations as promptly as possible
after the Effective Date, and (b) cause the ordinary and efficient transfer of
the Patient Records. Subject to applicable patient privacy laws, Buyer shall
permit Seller Parties to review and copy during and after the termination of
this Agreement, at Seller Parties’ sole cost and expense, the Patient Records
created prior to the termination of this Agreement, but only (a) during regular
business hours, (b) upon reasonable prior written notice, and (c) to defend any
lawsuit or in connection with any governmental investigation. Seller Parties
acknowledge that any patient information reviewed or copied by Seller Parties
shall be regarded as confidential, and shall be subject to the protections
afforded in Article 6 below.
7.1Discrimination. Seller Parties shall not differentiate or discriminate in the
provision of medical services to patients due to race, color, nation origin,
ancestry, religion, sex, marital status, sexual orientation, age, or any other
characteristics in violation of any applicable state, federal or local law, or
the rules and regulations of Buyer, with respect to such matters.
8.1State Law Compliance. The parties have made all reasonable efforts to ensure
that this Agreement complies with the prohibitions against corporate practice of
medicine and the splitting of medical fees with non-licensed persons in the
State of Georgia. The parties acknowledge that such laws may change, be amended,
or a different interpretation of such laws may become applicable and the parties
intend to comply with such laws in the event of such occurrences.
Notwithstanding anything in this Agreement to the contrary, Seller Parties and
the Clinical Providers shall have the exclusive authority and control over all
aspects of the Business constituting the practice of medicine, while Buyer shall
have the sole authority to manage all other aspects of the Business. Buyer shall
not direct, control, attempt to control, influence, restrict or interfere with
Sellers or any of the Clinical Providers exercise of independent clinical,
medical or professional judgment in providing healthcare or medical related
services.
ARTICLE 3

ARTICLE 4TERM AND TERMINATION
1.1Term. The term of this Agreement (the “Term”) shall commence the Effective
Date and shall continue until the occurrence of an event of termination
described in Section 5.2 below. The Term may be extended by a written agreement
signed by both parties.
2.1Termination. This Agreement shall terminate as follows:
(a)Mutual Consent. This Agreement may be terminated at any time upon the



--------------------------------------------------------------------------------

EXHIBIT H



mutual consent of the parties.
(b)Buyer Termination. Buyer may terminate this Agreement at any time by delivery
of written notice of its intent to terminate to Seller Parties.
(c)Dissolution or Bankruptcy. This Agreement shall terminate automatically if
Buyer or any Seller Party is dissolved or any of the Sellers applies for or
consents to the appointment of a receiver, trustee or liquidator of all or a
substantial part of its assets, files a voluntary petition in bankruptcy which
is not dismissed within 90 days, is adjudicated bankrupt, makes a general
assignment for the benefit of its creditors, files a petition or answer seeking
reorganization or arrangement with its creditors which filing is not dismissed
within 90 days, or admits in writing its inability to pay its debts when due.
(d)Completion of Transition. This Agreement shall terminate automatically upon
the delivery of written confirmation by Buyer to Seller Parties of the
successful completion of each of the following:
(i)Buyer’s entry into contracts (each, a “Payor Contract”) under Buyer’s
taxpayer identification number with governmental and commercial payors
(collectively, the “Payors”) that (A) collectively comprise at least 90% of all
Sellers’ Collections (as defined below) in the 12-month period ending on the
Effective Date and (B) provide for financial reimbursement at payment rates
comparable to or better than those the applicable Seller Party is entitled to
receive under such Seller Party’s contract with such Payor. The term “Sellers’
Collections” shall mean all cash collections of Seller Parties attributable to
professional medical and other healthcare services rendered in the operation of
the Business, but excluding all amounts received (X) directly from a patient,
(Y) on account of goods sold to a patient, and (Z) from an employer for services
rendered to its employee. A list of the Payors that made payments comprising
Sellers’ Collections, and the amount of Sellers’ Collections attributable to
each Payor shall be set forth on Schedule 5.2(d);
(ii)Each Clinical Provider named in the Retained Worker List who accepted
employment with or engagement by Buyer is appropriately credentialed (to the
extent necessary) under each Payor Contract and is authorized to bill for
services rendered thereunder; and
(iii)Buyer has obtained all permits, licenses, approvals, certificates, consents
and other authorizations by any governmental authority it determines, in its
sole discretion, to be necessary to independently operate the Business.
3.1Effect of Termination. Upon termination of this Agreement, neither party
shall have any further obligations under this Agreement, except that: (a) the
parties’ obligations accruing prior to the date of termination shall survive the
expiration or termination of this Agreement; (b) a final expense reconciliation
shall be performed and agreed upon as promptly as possible after the
termination; and (c) the parties’ obligations and covenants set forth in this
Agreement that expressly continue beyond the term of this Agreement (including
Seller Parties obligation to turn over proceeds received on account of Accounts
Receivable) shall survive the expiration or termination of this Agreement,
including, the obligations and covenants set forth in this Article 5. Upon
Buyer’s request, and subject to any written agreement to the contrary, Seller
Parties’ license to occupy the Centers shall terminate and Seller Parties shall
immediately vacate the Centers.
ARTICLE 5

ARTICLE 6MISCELLANEOUS



--------------------------------------------------------------------------------

EXHIBIT H



1.1Buyer’s Confidential Information. Seller Parties acknowledge that during the
course of their relationship with Buyer, Seller Parties may become acquainted
with certain of Buyer’s Confidential Information (as defined below). In
recognition of the foregoing and in addition to any other requirements of
confidentiality under applicable law, Seller Parties hereby agree to hold all
Buyer’s Confidential Information in strict confidence during the term of this
Agreement and for an additional five (5) years thereafter, by using the same
degree of care, but in no event less than a reasonable standard of care, as
Seller Parties use with respect to their own information of like importance, and
shall use Buyer’s Confidential Information solely in their performance under the
terms of this Agreement. For purposes of this Agreement, “Buyer’s Confidential
Information” shall mean any and all information, know-how and data, technical or
non-technical, whether written, oral, electronic, digital, graphic or otherwise
of Buyer that is reasonably considered or treated as confidential and
proprietary, and shall include, all business methods; facilities and locations;
billing policies, procedures, processes and records; any records, memoranda and
correspondences dealing with the Business; financial, pricing and operational
information, including all insurance records; internal memoranda, emails or
correspondence; form agreements, checklists or compliance materials; contracts
or agreements executed by or on behalf of Buyer with any person or entity;
information regarding business relationships with any third party; suppliers,
marketing, and other information, all relating to or useful in the Business and
which have not been disclosed to the general public; this Agreement and any
agreements contemplated hereby; operational and business systems, policies and
procedures; business strategies; business opportunities; customer and patient
lists and information; research and technical information; outcomes and related
data; and intellectual property, know-how and trade secrets.
2.1Trade Secrets; Exclusive Property of Buyer; Return of Documents;
Survivability. Seller Parties agree and acknowledge that the Buyer’s
Confidential Information, as such may exist from time to time, constitutes
valuable, confidential, special and unique assets of Buyer. Nothing in this
Agreement is intended to or shall be interpreted as diminishing or otherwise
limiting Buyer’s rights under applicable law to protect its trade secrets and
Buyer’s Confidential Information. The documents relating to the business of
Buyer, including all of Buyer’s Confidential Information, are and shall remain
the exclusive property of Buyer. Seller Parties shall return all such documents
(including any copies thereof) to Buyer immediately upon the termination of this
Agreement. Each Seller Party understands and agrees that its obligations and
duties under this Article 6 shall survive the termination (for any reason) of
this Agreement.
3.1Remedies. Seller Parties agree that a breach of this Article 6 by Seller
Parties, their Affiliates and/or any of their officers, directors, governors,
owners, employees, agents or representatives would cause irreparable damage and
harm that could not be compensated for by monetary damages. Accordingly, in the
event of the breach or imminently threatened breach of this Article 6, Buyer, in
addition to and not in limitation of its right to receive monetary damages or
pursue other rights and remedies available under this Agreement or at law or in
equity, shall be entitled to injunctive relief from a court of competent
jurisdiction, without requirement of posting of bond or other surety or showing
actual damages
4.1Dispute Resolution. Except for equitable remedies, upon any disagreement,
dispute or claim arising out of or relating to this Agreement (each, a
“Dispute”), either party may deliver written notice (the “Dispute Notice”) to
the other describing the nature of the Dispute. Promptly following the delivery
of the Dispute Notice, the parties shall meet and confer in good faith and use
their reasonable best efforts to reach an agreement for the resolution of the
Dispute. If the



--------------------------------------------------------------------------------

EXHIBIT H



parties are unable to resolve the Dispute within 30 days after delivery of the
Dispute Notice, the Dispute shall be resolved by binding arbitration before one
arbitrator pursuant to the then-applicable rules of the American Health Lawyers
Association. Arbitration proceedings shall be held in Dallas, Texas. The parties
may, if they are able to do so, agree upon the arbitrator; otherwise, an
arbitrator shall be selected in accordance with the American Health Lawyers
Association Alternate Dispute Resolution Services Rules of Procedure for
Arbitration. No one shall serve as arbitrator who is in any way financially
interested in this Agreement or in the affairs of either party or its
Affiliates. Each party shall pay its own expenses of arbitration and one-half of
the expenses of the arbitrator. If any position by any party under this
Agreement, or any defense or objection to such position, is deemed by the
arbitrator to have been unreasonable, the arbitrator shall assess, as part of
the award against the unreasonable party, or reduce the award to the
unreasonable party, all or part of the arbitration expenses (including
reasonable attorneys’ fees) of the other party and of the arbitrator with
respect to such unreasonable position.
5.1Responsibility For Own Acts; Cooperation By Parties In Defense. Each party
shall be responsible for its own acts or omissions in any and all claims,
liabilities, injuries, suits, demands and expenses of all kinds which may result
or arise out of any alleged malfeasances or neglect caused by or alleged to have
been caused by either party, its employees or representatives, in the
performance or omission of any act or responsibility of either party in this
Agreement. In the event a claim is made against both parties, it is the intent
of both parties to reasonably cooperate in the defense of such claim and to
cause their insurers to do the same. However, both parties shall have the right
to take any actions they believe necessary to protect their own interests. This
duty of each party to be responsible for its own acts is intended to be in
addition to any common law rights to contribution or indemnification existing
under applicable law which one party may have against the other.
6.1Independent Contractors. Seller Parties and Buyer are independent
contractors, and as such they shall remain professionally and economically
independent of the other. Buyer and Seller Parties are not, and shall not be
deemed to be, joint venturers, partners, employees or agents of each other.
Except as set forth herein or with the other party’s written consent, the
parties shall have no authority to bind the other; and then only insofar as such
authority is conferred herein or by such express written consent. None of the
parties nor any of their Affiliates, employees or agents shall have any claim
under this Agreement or otherwise against any other party to this Agreement for
workers’ compensation, unemployment compensation, vacation pay, sick leave,
retirement benefits, Social Security benefits, disability insurance benefits,
unemployment insurance benefits, or any other employee benefits solely by reason
of this Agreement. None of the parties shall withhold, on behalf of any other
party or any of its employees, any sums for income tax, unemployment insurance,
Social Security or any other purposes.
7.1Notices. All notices, demands, requests, consents, reports, approvals or
other communications which may be or are required to be given, served, or sent
pursuant to this Agreement shall be in writing and shall be mailed in the manner
set forth in the Purchase Agreement unless a different delivery or transmission
method is expressly set forth for the particular communication in this
Agreement.
8.1Successors and Assigns. All of the terms and provisions of this Agreement
shall be binding upon and shall inure to the benefit of and be enforceable by
the respective successors and assigns of the parties hereto; provided, however,
that no party hereto may assign any of its rights or delegate any of its duties
under this Agreement without the prior written consent of the other



--------------------------------------------------------------------------------

EXHIBIT H



party, except that Buyer may assign any of its rights or delegate any of its
duties under this Agreement to any Affiliate of Buyer.
9.1Governing Law. This Agreement, the rights and obligations hereunder, and any
claims or disputes relating thereto, shall be governed by and construed in
accordance with the laws of the State of Georgia.
10.1Construction. The words “include,” “includes” and “including” shall be
deemed to be followed by the phrase “without limitation.” The words “hereof,”
“herein” and “hereunder” and words of similar import when used in this Agreement
shall refer to this Agreement as a whole and not to any particular provision of
this Agreement. Unless otherwise expressly provided herein, any agreement,
instrument or statute defined or referred to herein or in any agreement or
instrument that is referred to herein means such agreement, instrument or
statute as from time to time may be amended, modified or supplemented, including
(in the case of agreements or instruments) by waiver or consent and (in the case
of statutes) by succession of comparable successor statutes and references to
all attachments thereto and instruments incorporated therein.
11.1Severability. If any part of any provision of this Agreement or any other
agreement, document or writing given pursuant to or in connection with this
Agreement shall be invalid or unenforceable under applicable law, said part
shall be ineffective to the extent of such invalidity or unenforceability only,
without in any way affecting the remaining provisions of this Agreement.
12.1Amendment. This Agreement may not be amended, altered or modified except by
an instrument in writing duly executed by the parties hereto.
13.1Entire Agreement. This Agreement, and the agreements, instruments and
documents specifically executed or given in connection with this Agreement,
constitute the entire agreement between the parties with respect to the subject
matters described herein, and supersede all prior oral or written agreements,
commitments or understandings with respect to the matters provided for herein.
Notwithstanding the foregoing, if and to the extent any term or condition of
this Agreement conflicts or is inconsistent with any terms or conditions of the
Purchase Agreement, then the terms and conditions of the Purchase Agreement
shall control.
14.1Headings. Article headings and captions contained in this Agreement are
inserted for convenience of reference only, shall not be deemed to be a part of
this Agreement for any purpose, and shall not in any way define or affect the
meaning, construction or scope of any of the provisions hereof.
15.1Waiver. Any waiver of any term, covenant or condition of this Agreement by
any party shall not be effective unless set forth in a writing signed by the
party granting such waiver, and in no event shall any such waiver be deemed to
be a continuing waiver or a waiver of any other term, covenant or condition of
this Agreement.
16.1Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original, but all of which together shall constitute but one
and the same agreement. Signatures sent by facsimile or electronic transmission
shall be deemed to be originals for all purposes of this Agreement.
17.1Additional Documents. Each party agrees to execute any document or documents
that may be requested from time to time by the other parties to implement or
complete such party’s or parties’ obligations pursuant to this Agreement and to
otherwise cooperate fully with such other party in connection with the
performance of such party’s or parties’ obligations under this Agreement.



--------------------------------------------------------------------------------

EXHIBIT H



IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their duly authorized representatives as of the Effective Date.
BUYER:


ACSH URGENT CARE OF GEORGIA, LLC,
a Georgia limited liability company


By:                            
Name:    Matthew D. Thompson
Title:    Chief Financial Officer
    


SELLER PARTIES:


CorrectMed, LLC,
a Delaware limited liability company


By:                            
Name:    Carlo A. Musso, M.D.
Title:    Authorized Representative




CORRECTMED SCOTT, LLC,
a Georgia limited liability company


By:                            
Name:    Carlo A. Musso, M.D.
Title:    Authorized Representative




CORRECTMED LOCUST GROVE, LLC,
a Georgia limited liability company


By:                            
Name:    Carlo A. Musso, M.D.
Title:    Authorized Representative




TRIAGE HOLDING, INC.,
a Georgia corporation


By:                            
Name:    Carlo A. Musso, M.D.
Title:    President











--------------------------------------------------------------------------------

EXHIBIT H



CARLO A. MUSSO, M.D.,


Sign:                             
Print: Carlo A. Musso, M.D.    




For the sole purpose of acknowledging this Agreement:




Sign:                             
Print: [***], M.D.



